Exhibit 10.04

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

 



 

AMENDED & RESTATED JET FUEL LICENSE AGREEMENT

 

This Amended & Restated Jet Fuel License Agreement (the “Agreement”) is entered
into on March 21, 2016 (the “Effective Date”) by and among AMYRIS, INC., a
corporation organized and existing under the laws of the state of Delaware,
United States of America, with its principal place of business at 5885 Hollis
Street, Suite 100, Emeryville, California 94608 (“AMYRIS”), and Total Amyris
BioSolutions B.V., a private company with limited liability under the laws of
the Netherlands (besloten vennootschap met beperkte aansprakelijkheid),
co-owned, as of the Effective Date, by Amyris and Total Energies Nouvelles
Activités USA, with its principal place of business at Hoogoorddreef 15, 1101 BA
Amsterdam, the Netherlands (the “Company”). AMYRIS and Company may each be
referred to herein individually as a “Party,” and collectively as the “Parties.”
This Agreement amends and restates the License Agreement, dated December 2, 2013
between AMYRIS and Company (the “Original License Agreement”).

 

BACKGROUND

 

WHEREAS, AMYRIS and Total Gas & Power USA Biotech, Inc. entered into a
technology license, research, development, commercialization and collaboration
relationship pursuant to that certain Technology License, Development, Research
and Collaboration Agreement, dated as of June 21, 2010 (as such agreement may be
amended from time to time by the parties thereto, including as amended pursuant
to the Second Amendment (as defined below), the “Collaboration Agreement”),
which Collaboration Agreement was assigned by Total Gas & Power USA Biotech,
Inc. to Total Gas & Power USA SAS, which is now called Total Energies Nouvelles
Activités USA and is a société par actions simplifiée organized under the laws
of the Republic of France (“TOTAL”), by letter agreement dated January 11, 2011;

 

WHEREAS, the Collaboration Agreement contemplates that AMYRIS and TOTAL may form
one or more joint venture companies to exploit certain technologies resulting
from research and development activities conducted under the Collaboration
Agreement;

 

a.WHEREAS, AMYRIS and TOTAL entered into a Second Amendment to the Collaboration
Agreement dated as of July 31, 2012, as amended on April 1, 2015, (“Second
Amendment”) and an Amended and Restated Master Framework Agreement dated
December 2, 2013, as amended on April 1, 2015, (“Amended & Restated Master
Framework Agreement”), which agreements contemplated that AMYRIS would grant to
a joint venture entity certain licenses and other rights to use certain
intellectual property of AMYRIS to Make and Sell certain jet and diesel fuel
products and conduct certain related activities, in each case, according to the
terms and conditions set forth in a license agreement;

 

 1 

CONFIDENTIAL



WHEREAS, in order to create such a joint venture entity, to make such license
grants, and to address certain related matters, AMYRIS and TOTAL incorporated
the Company on November 29, 2013 as a Dutch B.V. and entered into a
shareholders’ agreement with the Company on December 2, 2013 (“Original Company
Shareholders’ Agreement”), and then the Parties entered into the Original
License Agreement;

 

WHEREAS, AMYRIS, TOTAL and Company now desire to make certain changes in their
relationship from what is set forth in the Original License Agreement and
Original Company Shareholders’ Agreement, including reversion of Company’s
diesel fuel rights back to AMYRIS;

 

WHEREAS, in order to make these changes to the license grants to Company and to
address certain related matters, the Parties desire to enter into this
Agreement, subject to the terms and conditions hereof; and

 

WHEREAS, of even date herewith, AMYRIS, TOTAL and Company are entering into an
amended and restated shareholders’ agreement (the “Company Shareholders’
Agreement”) to govern their reallocated joint ownership of the Company and
AMYRIS and TOTAL are entering into a separate License Agreement regarding Diesel
Fuel in the EU (“EU Diesel Fuel License Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

III.             DEFINITIONS

 

1.1              Capitalized terms used but not defined herein shall have the
meanings set forth in the Company Shareholders’ Agreement. References to
definitions in the Company Shareholders’ Agreement and/or the Collaboration
Agreement, including the Second Amendment, are to such definitions as they exist
as of the Effective Date.

 

1.2              “Affiliate” shall have the meaning set forth in Section 1.1 of
the Collaboration Agreement; except that (i) Novvi LLC and its Affiliates
(collectively, “Novvi”) shall not be deemed an Affiliate of AMYRIS under this
Agreement unless AMYRIS’ equity ownership of a Novvi entity exceeds 50%, at
which time, the applicable Novvi entity(ies) will be considered an Affiliate of
AMYRIS for purposes of this Agreement, (ii) Company shall not be considered an
Affiliate of AMYRIS nor an Affiliate of TOTAL and neither TOTAL nor AMYRIS shall
be considered an Affiliate of Company, and (iii) SMA Indústria Química S.A and
its Affiliates (collectively, “SMA”) shall not be deemed an Affiliate of AMYRIS
under this Agreement unless AMYRIS’ equity ownership of a SMA entity exceeds
50%, at which time, the applicable SMA entity(ies) will be considered an
Affiliate of AMYRIS for purposes of this Agreement. For clarity, the Affiliates
of AMYRIS as of the Effective Date include: AMYRIS Fuels LLC, AB Technologies
LLC, and AMYRIS Brasil Ltda.

 2 

CONFIDENTIAL

 

1.3              “AMYRIS Certification Materials” means the Jet Certification
Materials (as defined in Section 7 of the Second Amendment) made or generated by
or on behalf of AMYRIS.

 

1.4              “AMYRIS Competitor” means an entity (other than AMYRIS or its
Affiliates) whose primary business is to use a synthetic biology platform to
make genetically modified microorganisms and to use such genetically modified
organisms to make Compounds (as defined in the Collaboration Agreement) that
compete with AMYRIS Compounds.

 

1.5              “AMYRIS Family” means AMYRIS and its Affiliates.

 

1.6              “AMYRIS Farnesene Included IP” means any (i) AMYRIS Background
IP (as defined in the Collaboration Agreement) and any AMYRIS Non-Collaboration
IP (as defined in the Collaboration Agreement), in each case that is Controlled
by AMYRIS or its Affiliates as of the Second Amendment Date, and (ii) AMYRIS
Non-Collaboration IP developed after the Second Amendment Date (other than by a
Third Party Acquirer), in each case, that (x) encompass general means of
practicing synthetic biology or (y) are necessary or useful for the R&D
Activities (as defined in the Collaboration Agreement) contemplated in
connection with the Biofene Development Project.

 

1.7              “AMYRIS Farnesene Production IP” means any Farnesene Production
IP owned or Controlled by AMYRIS or its Affiliates (other than a Third Party
Acquirer).

 

1.8              “AMYRIS Hydrogenation IP” means any AMYRIS Background IP and
AMYRIS Non-Collaboration IP in each case that is Controlled by AMYRIS or its
Affiliates (other than a Third Party Acquirer) and is necessary or materially
useful in order to hydrogenate farnesene into farnesane.

 

1.9              “AMYRIS Included IP” shall have the meaning provided in
Section 1.4 of the Collaboration Agreement.

 

1.10          “AMYRIS Licensed IP” means, all Inventions to the extent owned or
Controlled by AMYRIS or its Affiliates (other than a Third Party Acquirer) as of
the Effective Date or at any time thereafter during the Term until thirty (30)
years following the Effective Date including, AMYRIS Technology (as defined in
Section 1.11 of the Collaboration Agreement), AMYRIS-Owned Collaboration IP (as
defined in Section 1.9 of the Collaboration Agreement), AMYRIS Hydrogenation IP,
AMYRIS-Owned Improvement Scope IP, AMYRIS’ interest in Jointly-Owned Improvement
Scope IP (as defined in Section 6.1(e) of the Collaboration Agreement), Jointly
Owned Collaboration IP (as defined in Section 6.1(d)(ii) of the Collaboration
Agreement), AMYRIS Farnesene Included IP and AMYRIS Production IP (as defined
herein), and any Invention(s) licensed to AMYRIS by Novvi pursuant to the IP
License Agreement entered by AMYRIS and Novvi on March 26, 2013 and amended on
March 21, 2016, (the “IP License Agreement”), and subject to the terms of
Section 2.A(vii) below, the AMYRIS Certification Materials, in each case that is
necessary or, in the case of the AMYRIS Farnesene Production IP, useful (i) to
develop and/or optimize the processes of making

 

 3 

CONFIDENTIAL

farnesene from the Commercial Farnesene Strain and purifying it from the
fermentation broth and converting farnesene into farnesane and/or (ii) to Make
and Sell (as defined in Section 1.75 of the Collaboration Agreement) JV Jet
Products; provided that any such Inventions first developed or Controlled by
AMYRIS or its Affiliates after the Effective Date shall be included in the
AMYRIS Licensed IP only if Company agrees to pay to AMYRIS a commercially
reasonable royalty (to be determined with regard to any such Invention(s)
following the development of the applicable Invention(s) pursuant to
Section 2.A(iii)). For purposes of this definition and for Sections 2.A(i)(a),
2.A(i)(c) and 7.D, an item of AMYRIS Licensed IP will be deemed to be necessary
with respect to a particular activity if it is actually used by the Company in
carrying out such activity.

 

1.11          “AMYRIS-Owned Improvement Scope IP” means any and all Improvement
Scope IP that is owned by AMYRIS pursuant to Section 6.1(e) of the Collaboration
Agreement.

 

1.12          “Banked Strain” has the meaning set forth in Section 2.D hereof.

 

1.13          “Biofene Development Project” means the project and activities
described in the Biofene Development Project Plan.

 

1.14          “Biofene Development Project Plan” means the written Development
Project Plan agreed by AMYRIS and TOTAL for the research, development, and
scale-up production activities to be conducted pursuant to the Second Amendment
(as amended from time to time, if applicable, pursuant to the Collaboration
Agreement).

 

1.15          “Biofene Development Project Termination Date” means the date that
the Biofene Development Project terminates.

 

1.16          “Biofene Development Project Extension Agreement” means a written
contract between TOTAL and AMYRIS, entered into pursuant to the EU Diesel Fuel
License Agreement, under which TOTAL and AMYRIS extend the term of the Biofene
Development Project beyond July 31, 2016 to set forth the Strain engineering and
other activities AMYRIS will perform during such extension period, and the
payments TOTAL will make to AMYRIS for AMYRIS’s Biofene Development
Project-related activities during this extension period.

 

1.17          “Brazil Jet Business” means production and commercialization by
Amyris and its Affiliates of Farnesane Jet Products within Brazil for
commercialization solely in Brazil, including the production of Farnesane Jet
Products outside of Brazil for commercialization within Brazil, but excluding
the production of Farnesane Jet Products within Brazil for commercialization
outside of Brazil. However, for purposes of this definition, the
commercialization of Farnesane Jet Products for use in vehicles that begin an
international travel segment within Brazil and conclude such international
travel segment outside of Brazil shall constitute commercialization of such
products within Brazil.

 

1.18          “Buy-Out Closing” means the closing of TOTAL’s purchase of all of
AMYRIS’ interest in the Company pursuant to the Company Shareholders’ Agreement.

 4 

CONFIDENTIAL

 

1.19          “By-Product” means any composition other than a JV Jet Product
that is produced (and has been produced in greater than de minimis levels in a
manufacturing process that is at least a 300 liter scale) (a) as a direct
consequence of the manufacture of a JV Jet Product by the Company or its
Affiliates, Subcontractors or sublicensees, and (b) except in the case of dead
yeast cells, with a weight that is less than 40% of the weight of the applicable
JV Jet Product concurrently produced and, in each case, any composition
resulting from further purification processing.

 

1.20          “Change of Control” means the occurrence of any of the following
with respect to AMYRIS: (i) the consolidation of AMYRIS with, or the merger of
AMYRIS with or into, another “person” (as such term is used in Rule 13d-3 and
Rule 13d-5 of the Exchange Act), or the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the AMYRIS and its subsidiaries taken as a
whole, or the consolidation of another “person” with, or the merger of another
“person” into, AMYRIS, other than in each case pursuant to a transaction in
which the “persons” that “beneficially owned” (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, the Voting
Shares of AMYRIS immediately prior to the transaction “beneficially own”,
directly or indirectly, Voting Shares representing at least a majority of the
total voting power of all outstanding classes of voting stock of the surviving
or transferee person; (ii) the adoption by AMYRIS of a plan relating to the
liquidation or dissolution of AMYRIS, (iii) the consummation of any transaction
(including any merger or consolidation) the result of which is that any “person”
becomes the “beneficial owner” directly or indirectly, of more than 50% of the
Voting Shares of the AMYRIS (measured by voting power rather than number of
shares); or (iv) the first day on which a majority of the members of the AMYRIS
board of directors does not consist of Continuing Directors. As used in this
definition, “Voting Shares” of any Person means capital shares or capital stock
of such Person which ordinarily has voting power for the election of directors
(or persons performing similar functions) of such Person, whether at all times
or only so long as no senior class of securities has such voting power by reason
of any contingency. As used in this definition, “Continuing Director” means, as
of any date of determination, any member of the AMYRIS board of directors who
(i) was a member of the AMYRIS Board of Directors on July 31, 2012 or (ii) was
nominated for election or elected to the AMYRIS board of directors with the
approval of a majority of the Continuing Directors who were members of the
AMYRIS board of directors at the time of such nomination or election and who
voted with respect to such nomination or election; provided that a majority of
the members of the AMYRIS board of directors voting with respect thereto shall
at the time have been Continuing Directors. Notwithstanding the foregoing, an
AMYRIS Change of Control shall not be deemed to have occurred in connection with
(A) any acquisition of Amyris by TENA USA (or any of its Affiliates) or (B) any
change in the board of directors of AMYRIS such that it is no longer composed of
a majority of Continuing Directors if any designee of TENA USA (or any of its
Affiliates) to the board of directors of AMYRIS approves the nomination or
election of any member of the board of directors of AMYRIS that is not a
Continuing Director or if TENA USA (or any of its Affiliates) votes any Voting
Shares in favor of the election of any member of the board of directors of
AMYRIS that is not a Continuing Director.

 

 5 

CONFIDENTIAL



1.21          “Commercial Farnesene Strain” means any Commercial Strain (as
defined in Section 1.25 of the Collaboration Agreement) designed for the
production of farnesene.

 

1.22          “Commercial Scale” means with respect to a particular Commercial
Farnesene Strain, the use of such Strain to reproducibly produce farnesene of
commercially quality in commercial quantities and at commercially reasonable
cost, as shown by production of [*].

 

1.23          “Commercial Technology Transfer Package” has the meaning set forth
in Section 2.D(i).

 

1.24          “Company’s Articles of Association” means the articles of
association of the Company, as amended from time to time.

 

1.25          “Company Indemnitees” has the meaning set forth in Section 5.A(ii)
hereof.

 

1.26          “Company Independent Strain Engineering Patents” means any issued
Patent owned by Company or a wholly-owned Affiliate of Company with respect to
an Invention conceived or reduced to practice by or on behalf of the Company in
connection with the exercise of the license granted in Section 2.A(i)(b) of this
Agreement that claims (a) a Strain including a Mevalonate Pathway that produces
one or more isoprenoid compounds, or (b) methods of using such Strain outside
the Field.

 

1.27          “Company Strains” means the Commercial Farnesene Strain(s), the
Intermediate Strain(s) and any other Strains that are genetic manipulations or
modifications of any of the foregoing.

 

1.28          “Confidential Information” has the meaning set forth in Section
6.A hereof.

 

1.29          “Control” or “Controlled” means, with respect to any Invention,
Patent or other intellectual property right, that the applicable Party or its
Affiliates owns or has a license to such Invention, Patent or other intellectual
property right and such applicable Party or its Affiliates has the ability to
disclose the same to the other Party and to grant the other Party a license or a
sublicense (as applicable) under the same as provided in this Agreement without
violating the terms of any agreement or other arrangement with any Third Party.

 

1.30          “Dispute” means any dispute, claim or controversy that arises
between the Parties in connection with this Agreement or any agreement or
instrument delivered in connection herewith, or the negotiation, execution,
interpretation, breach, termination invalidity or enforcement hereof or thereof.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 6 

CONFIDENTIAL



1.31          “Executive Officers” means (a) in the case of AMYRIS, the Chief
Commercial Officer or such other officer designated in writing by the Chief
Executive Officer, and (b) in the case of Company, the Chief Executive Officer
or such other officer as may be designated by Company’s board of directors.

 

1.32          “Farnesane Jet Product” means a Jet Product that is farnesane,
wherein the isoprenoid is farnesene.

 

1.33          “Farnesene Production IP” means any and all (a) AMYRIS Farnesene
Included IP, (b) Collaboration IP and (c) Improvement Scope IP, in each case
that is necessary or useful to (i) produce farnesene from fermentation of a
Farnesene Strain or (ii) purify such farnesene from the fermentation medium to
hydrogenation grade.

 

1.34          “Farnesene Strain” means any Strain that produces farnesene.

 

1.35          “Field” means jet fuel applications.

 

1.36          “Governmental Entity” shall have the meaning set forth in
Section 1.54 of the Collaboration Agreement.

 

1.37          “Improvement Scope IP” means any and all Inventions that are
conceived or reduced to practice on or after the Effective Date of the
Collaboration Agreement by (a) any employee, agent or Third Party contractor of
TOTAL or any of its Affiliates, (b) any employee, agent or Third Party
contractor of AMYRIS or any of its Affiliates, or (c) any of the foregoing
jointly, in each case, in the performance of Improvement Scope Activities (x)
during the term of the Collaboration Agreement or (y) during the term that a JV
Jet Product is being commercialized by Company.

 

1.38          “Indemnified Party” has the meaning set forth in Section 5.A(iii)
hereof.

 

1.39          “Indemnifying Party” has the meaning set forth in Section 5.A(iii)
hereof.

 

1.40          “Infringement” has the meaning set forth in Section 3.D(i) hereof.

 

1.41          “Initial Package” has the meaning in Section 2.D(iii)(a) hereof.

 

1.42          “Intermediate Strain(s)” means, at a given point in time, (i) the
Farnesene Strain then most recently used by AMYRIS for the commercial
Manufacture of farnesene, if any, and (ii) up to ten (10) other Strains
developed in the Biofene Development Project that are most likely to achieve the
goals of the Biofene Development Project. The four Intermediate Strains to be
initially escrowed as part of the Initial Package have been selected by the
Management Committee (as defined in the Collaboration Agreement). Company agrees
that the Management Committee pursuant to the Second Amendment may periodically
designate additional Intermediate Strain(s) for inclusion as Banked Strains to
replace any or all of the four (4) initial Banked Strains, provided that if the
Management Committee is unable to agree upon whether a particular Strain should
be designated as an Intermediate Strain, then the TOTAL representative(s) to the
Management Committee shall have the right to make such decision with respect to
eight (8) (but not more) of the subject

 7 

CONFIDENTIAL

 

Strains but in no event may the TOTAL representatives(s) designate more than
eight (8) Strains for escrow. Notwithstanding the above, at any given time,
there shall be no more than fourteen (14) Banked Strains.

 

1.43          “Invention(s)” means, whether or not patentable, any inventions,
information, technology, methods, compositions of matter, formulae and other
subject matter (including all related software, workflow, apparatus or
arrangement of apparatuses, knowledge database systems, processes, systems and
technology for the design, selection, engineering, development and manufacture
of Strains, Compounds or Products (each, as defined in the Collaboration
Agreement), the Strains and the Compounds and the Products themselves,
chemistry, process engineering, materials transformation, Strain or Compound or
Product specifications, know-how, trade secrets, improvements and all
intellectual property rights therein or pertaining thereto.

 

1.44          “IP License Agreement” has the meaning set forth in Section 1.10.

 

1.45          “Jet Product” means one or more fermentation produced
isoprenoid(s) that may or may not be hydrogenated or hydroprocessed, which when
blended with petroleum-derived jet fuel, meet the ASTM D 1655 specification or
the equivalent of (or successor to) such standard for use as a jet fuel.

 

1.46          “JV Jet Product” means (i) farnesene or farnesane for use in Jet
Product or (ii) Farnesane Jet Product.

 

1.47          “Knowledge” means actual or constructive knowledge of any officer
of AMYRIS.

 

1.48          “Known By-Product” means a By-Product that is specified on Exhibit
E as of the Effective Date or added to Exhibit E in accordance with Section 2.H.

 

1.49          “Legal Requirement” means, with respect to any Party, any federal,
state or local law, constitution, treaty, ordinance, code, edict, writ, decree,
rule, regulation, judgment, ruling, injunction or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity that is binding upon or applicable to such
Party, including Environmental Laws (as defined in the Collaboration Agreement)
and any of the foregoing applicable to genetically modified microorganisms,
related to food, drugs, health or safety.

 

1.50          “Lien” means any security interest, pledge, mortgage, lien,
charge, adverse claim of ownership or use, or other encumbrance of any kind.

 

1.51          “Manufacture” means make and have made (including practicing and
using for the foregoing purposes).

 

1.52          “Patent(s)” means (a) all national, regional and international
patents and patent applications, including provisional patent applications; (b)
all patent applications filed either from a patent or patent application
described in clause (a) or from an application claiming priority to a patent or
patent application described in clause (a), including

 8 

CONFIDENTIAL

 

divisionals, continuations, continuations-in-part, provisionals, converted
provisionals, and continued prosecution applications; (c) any and all patents
that have issued or in the future issue from the foregoing patent applications
(clauses (a) and (b)), including utility models, petty patents and design
patents and certificates of invention; (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications (clauses (a), (b) and (c)); and (e) any similar rights,
including so-called pipeline protection, or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of
additions to any such foregoing patent applications and patents.

 

1.53          “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.54          “Potential Third Party Conflict” has the meaning set forth in
Section 2.H(ii).

 

1.55          “Program Strain” means a Commercial Strain (as defined in Section
1.25 of the Collaboration Agreement) designed for the production of farnesene
that satisfies the criteria of a Commercial Farnesene Strain.

 

1.56          “Second Amendment Date” means July 30, 2012.

 

1.57          “Strain” means any microorganism, including bacteria, yeast,
higher fungi and algae, that is tested, modified or optimized to produce
compounds according to the alteration of metabolic pathways, including AMYRIS’
genetically modified yeast strain that includes the Mevalonate Pathway (as
defined in the Collaboration Agreement) from which it is capable of making an
isoprenoid compound.

 

1.58          “Strain Improvement Technology” means any Invention Controlled by
AMYRIS or its Affiliates (other than a Third Party Acquirer) that is necessary
or materially useful to perform strain engineering or other genetic manipulation
(by any means) in order to genetically manipulate any Strain(s) for the purpose
of developing or improving a Farnesene Strain.

 

1.59          “Subcontractor” means any Third Party Subcontractor or TOTAL
Subcontractor.

 

1.60          “Subject Third Party Agreement” shall have the meaning set forth
in Section 4.D(i) hereof.

 

1.61          “Successful Commercial Transfer” means with respect to a
particular Commercial Farnesene Strain, the use of such Strain to reproducibly
produce farnesene at Commercial Scale.

 

 9 

CONFIDENTIAL



1.62          “Term” has the meaning set forth in Section 7.A hereof.

 

1.63          “Territory” means worldwide.

 

1.64          “Third Party” means a Person other than Company or any of its
Affiliates, AMYRIS or TOTAL or an Affiliate of AMYRIS or TOTAL.

 

1.65          “Third Party Acquirer” means (i) a Third Party that acquires
AMYRIS in a Change of Control or acquires substantially all of the assets of
AMYRIS and (ii) any Affiliates of such Third Party (other than the members of
AMYRIS Family as of immediately prior to the AMYRIS transaction described in
subparagraph (i)).

 

1.66          “Third Party Agreement” means any agreement that was entered or is
entered by AMYRIS with a Third Party pursuant to which AMYRIS obtained or
obtains a license, with the right to sublicense, of any Inventions, including
without limitation Patents, within the AMYRIS Licensed IP.

 

1.67          “Third Party Conflict” has the meaning set forth in Section
2.H(i).

 

1.68          “Third Party Subcontractor” has the meaning set forth in Section
2.C(ii) hereof.

 

1.69          “TOTAL Subcontractor” has the meaning set forth in Section 2.C(ii)
hereof.

 

ARTICLE 3. LICENSE GRANT AND RELATED TERMS

 

A. License to Make and Sell JV Jet Products.

 

(i) License Grants. Subject to Section 2.F and 2.J below and Article 7, AMYRIS
and its Affiliates hereby grant to Company the following perpetual and
irrevocable licenses, with the right to sublicense through multiple tiers
pursuant to Section 2.C below, for the JV Jet Products:

 

(a) a non-exclusive, worldwide (subject to Section 2.E(iv) below), royalty-free
(subject to Section 2.B below) right and license under the AMYRIS Licensed IP in
each case that is necessary or, in the case of the AMYRIS Farnesene Production
IP, useful to develop and/or optimize the processes of making farnesene from a
Commercial Farnesene Strain, purify farnesene from the fermentation broth, and
convert farnesene into farnesane, in each case solely for Company to exercise
its licenses under clauses (c) and (d) below;

 

(b) a non-exclusive, worldwide (subject to Section 2.E(iv) below), royalty-free
(subject to Section 2.B below) right and license under the Strain Improvement
Technology to optimize and/or engineer, by any means, any Farnesene Strain for
use in the Field (including but not limited to Commercial Farnesene Strains with
performance characteristics that exceed Commercial Scale), which license may be
practiced

 

 10 

CONFIDENTIAL



upon the earliest to occur of the following: (1) when TOTAL may practice its
license under Section 2.A(i)(b) of the EU Diesel Fuel License Agreement or (2)
the occurrence of a Buy-Out Closing prior to August 1, 2016. Such license may be
practiced for so long as the Company is pursuing the development and/or
Manufacture of farnesene for use in the Field;

 

(c) an exclusive (subject to Section 2.A(iv)), royalty-free (subject to
Section 2.A(iii) and (vii) and Section 2.B below) right and license under the
AMYRIS Licensed IP in each case that is necessary or, in the case of the AMYRIS
Farnesene Production IP, useful to Make and Sell JV Jet Products within the
Territory; and

 

(d) a non-exclusive, royalty-free (subject to Section 2.B below) right and
license under the AMYRIS Licensed IP, in each case, that is necessary to offer
for sale, sell and import any Known By-Product(s) for any uses other than for
use(s) precluded by Third Party Conflicts; provided, however, that this license
shall not expand any obligation that AMYRIS may have to disclose the AMYRIS
Licensed IP beyond what is set forth elsewhere in this Agreement. For clarity,
the production of By-Products by Company or its Sublicensees or Subcontractors
in connection with the practice of the right to Manufacture JV Jet Products
pursuant to Section 2.A(c) above shall not be a breach of this Agreement.

 

For clarity, there shall be no volume or production limits on the foregoing
licenses set forth in clauses (a), (c) and (d), and such licenses may be
practiced by Company and its sublicensees anywhere in the Territory (subject to
Section 2.E(iv)) for the licensed uses. For additional clarity, the licenses
granted in clauses (a)-(d) above include the right to Make and Sell solely for
use in the Field farnesane made with farnesene produced via the exercise of such
licenses.

 

(ii) Limited License. The licenses granted Company above (a) allow it to conduct
licensed activities with respect to (x) the JV Jet Products solely for use in
the Field, and/or (y) Known By-Products (on a case-by-case basis) solely for use
outside the applicable Third Party Conflict(s), and (b) with respect to
Section 2.A(i)(b), include the right to optimize or modify the applicable
Company Strain(s) by any means. Upon termination of the license granted in
Section 2.A(i)(b), unless otherwise agreed in writing by the Parties, at AMYRIS’
written request, Company shall destroy all quantities of the Intermediate
Strain(s) and any Strains developed under such license based on or using the
Intermediate Strain(s) other than the Commercial Strain(s).

 

(iii) Inventions First Developed or Controlled by AMYRIS after the Biofene
Development Project Termination Date. Except as provided in Sections 2.A(i)(a),
(b), and (d), any Invention(s) first developed or Controlled by AMYRIS or its
Affiliates after the Biofene Development Project Termination Date that would be
covered by the AMYRIS Licensed IP shall be included therein only if the Company
(or any successor of Company) agrees to pay a commercially reasonable royalty
(to be determined with regard to such Inventions following its development with
regard thereto). Notwithstanding the foregoing, in consideration of the license
to Company Independent Strain Engineering Patents, no royalty shall be due to
AMYRIS with respect to any Invention(s) first

 

 11 

CONFIDENTIAL



developed or Controlled by AMYRIS or its Affiliates after the Biofene
Development Project Termination Date that would constitute Strain Improvement
Technology. AMYRIS shall notify Company (or any successor of Company) of any
such Invention(s) promptly as they first are developed or otherwise become
Controlled by AMYRIS or its Affiliates, providing a detailed description
thereof. At the request of Company (and/or any successor of Company), the
Parties shall negotiate in good faith a commercially reasonable royalty for the
use of such Invention(s). If the Parties (or AMYRIS and any successor of
Company) agree in writing on such terms for inclusion of such Invention(s)
within the AMYRIS Licensed IP, then they shall be subject to the applicable
licenses in Section 2.A. If the Parties (or AMYRIS and any successor of Company)
are unable to reach agreement on such terms, then at the request of Company (or
any successor of Company), such matter shall be submitted to baseball
arbitration for final resolution as provided in Section 8.E below.

 

(iv) AMYRIS Retained Rights. AMYRIS retains (a) the co-exclusive right to Make
and Sell JV Jet Products in Brazil, unless and until the Brazil Jet Business
Assets (as defined in the Company Shareholders’ Agreement) are acquired by the
Company in accordance with the terms of the Company Shareholders’ Agreement, (b)
rights to Manufacture JV Jet Products in the Territory but only for sale within
the Territory to Company or its designees, (c) the right to import JV Jet
Products into the Territory but only for sale to Company and its designees, (d)
rights to conduct activities within the Improvement Scope as permitted under the
Collaboration Agreement and the conduct of the Biofene Development Project and
(e) the exclusive (as between the Company and AMYRIS), worldwide rights to Make
and Sell and otherwise exploit products for use outside the Field, including the
right to Manufacture farnesene and/or farnesane for use in such other products.

 

(v) Future JV Jet Product Supply Agreement. If AMYRIS is Manufacturing JV Jet
Product for the Company pursuant to Section 2.A(iv) and Company desires to
purchase some of such JV Jet Product from AMYRIS to offer for sale and sell it
for use in the Field in the Territory, the Parties will, in good faith,
negotiate commercially reasonable terms, which will include a “most favored
nation basis” pricing mechanism (based on similarity of markets, geographies,
uses, quantities, etc.), for AMYRIS to supply Company with agreed upon
quantities of such JV Jet Product.

 12 

CONFIDENTIAL

 

(vi) General.

 

(a) Survival. Except as provided in Section 2.A(i)(b) or in Section 7.C, the
licenses granted to Company in Article 2 shall be irrevocable until the end of
the Term and remain in full force and effect during the Term, notwithstanding
any breach or alleged breach of the Collaboration Agreement or any termination
or expiration of the Collaboration Agreement. For clarity, the licenses granted
to Company shall terminate upon the earlier of (i) expiration of the Term and
(ii) termination of this Agreement pursuant to Section 7.C. However, during the
Term, except for such modifications as may apply under Section 2.J, such
licenses shall remain in effect regardless of the equity ownership of Company or
any changes thereto.

 

(b) Licensed Patent List. The Patents existing as of the Effective Date within
the AMYRIS Licensed IP are those set forth in a letter provided by AMYRIS to the
Company of even date herewith. Upon the Company first becoming eligible to
practice the license granted in Section 2.A(i)(b), AMYRIS shall provide to
Company a list of Patents then currently existing within the Strain Improvement
Technology. During the Term, AMYRIS shall provide to Company at least
semi-annually a complete and accurate written updated list of all Patents within
the AMYRIS Licensed IP and, if Company is eligible to practice the license
granted in Section 2.A(i)(b), the Strain Improvement Technology; provided,
however, that such obligation shall cease (1) with respect to AMYRIS Licensed IP
as of the expiration of the last to expire of the Patents that are included in
the AMYRIS Licensed IP at the time of the first commercial sale of a JV Jet
Product or if no such sale has occurred by twenty (20) years after the Effective
Date, as of such date, and (2) with respect to the Strain Improvement Technology
upon the existence of (x) a Suitable Commercial Strain or (y) the achievement of
a Successful Commercial Transfer of a Commercial Farnesene Strain.

 

(vii) AMYRIS Certification Materials. If Company wishes to use any AMYRIS
Certification Materials to sell, as certified, a Farnesene Jet Product for use
in the Field in the Territory, then Company shall notify AMYRIS and shall be
obligated to reimburse AMYRIS for the documented amounts incurred by AMYRIS in
generating the applicable AMYRIS Certification Materials after June 21, 2010;
provided, however, for activities conducted by AMYRIS Brazil in furtherance of
its Brazil Jet Business, no reimbursement shall be required if the Brazil Jet
Business Assets (as defined in the Company Shareholders’ Agreement) have been
acquired by Company. Company shall pay such amounts to AMYRIS within thirty (30)
days of receipt of an invoice therefor unless otherwise agreed in writing by the
Parties.

 

(viii) Extension of the Biofene Development Project. The Parties acknowledge
that under the EU Diesel Fuel License Agreement, at any time prior to the end of
the Biofene Development Project (i.e., July 31, 2016), TOTAL may provide a
written request that AMYRIS enter into negotiations regarding an extension of
the Biofene Development Project, per a Biofene Development Project Extension
Agreement, with the objective of generating one or more Commercial Farnesene
Strains for use in the Field (including but not limited to Commercial Farnesene
Strains with performance characteristics that exceed the minimal requirements
for Commercial Farnesene Strain). If

 13 

CONFIDENTIAL

 

AMYRIS fails to timely respond to TOTAL’s notice, Amyris declines to participate
in such negotiations, or if the Parties cannot reach agreement on the terms of
such Biofene Development Project Extension Agreement within the agreed
negotiation period, then TOTAL and AMYRIS have no more obligations to attempt to
extend the Biofene Development Project and in such case, but in no event before
the expiration of the Biofene Development Project, the Company may practice the
license in Section 2.A(i)(b) of this Agreement when TOTAL may practice the
license in Section 2.A(i)(b) of the EU Diesel Fuel License Agreement.

 

B. Third Party Agreements.

 

(i) Company acknowledges that certain Patents and/or Inventions within the
AMYRIS Licensed IP have been or may be licensed to AMYRIS pursuant to one or
more Third Party Agreement(s), and that the sublicenses granted by AMYRIS to
Company with respect to the AMYRIS Licensed IP that is subject to any such Third
Party Agreement(s) are subordinate to the applicable terms of the applicable
Third Party Agreement. In the event that such terms would impose any obligations
on Company beyond those set forth in this Agreement, AMYRIS shall promptly
notify Company of such terms of any Third Party Agreement so that Company will
be informed of such terms. If AMYRIS fails to promptly disclose any such terms,
then Company shall have no responsibility to comply with the non-disclosed terms
or liability for failing to so comply. In the event that the licenses granted
hereunder include a sublicense under the IP License Agreement, the Company
acknowledges that such sublicense shall be subject to Section 2.2 thereof.

 

(ii) Company further acknowledges that, with respect to Patents and/or
Inventions within the scope of the AMYRIS Licensed IP or the Strain Improvement
Technology, as applicable, that are licensed pursuant to a Third Party Agreement
to AMYRIS or its applicable Affiliate after the completion of the Biofene
Development Project, the sublicense granted by AMYRIS to Company may result in
payment obligations to the Third Party for the grant and/or practice of such
sublicense to Company. In such a case, Company shall only receive such a
sublicense if it agrees in writing, in a form reasonably acceptable to AMYRIS,
to pay any such amounts due for the grant of a sublicense to Company or practice
of such a sublicense by Company or its sublicensees (which payments may include
milestone payments and/or royalties on product sales), and to otherwise comply
with the terms of such Third Party Agreement.

 

(iii) In the event of the filing of a bankruptcy petition under Title 11 of the
United States Code (the “Bankruptcy Code”) by or against a licensor of
intellectual property to AMYRIS under a Third Party Agreement(s) (the “Third
Party Licensor”), Subject to the rights granted to TOTAL in the EU Diesel Fuel
License Agreement, which Company agrees shall take precedence over the rights
granted to Company in this provision, AMYRIS hereby assigns to Company the right
to make the election set forth in Section 365(n)(1)(B) of the Bankruptcy Code
(the “365(n) Election”) if Third Party Licensor as debtor in possession, or a
trustee on its behalf, rejects the Third Party Agreement pursuant to Section 365
of the Bankruptcy Code; provided, however, that such 365(n) Election must be
made by Company no later than the earlier of (x) seven (7)

 

 14 

CONFIDENTIAL



Business Days after AMYRIS has provided written notice to Company of any
rejection of the Third Party Agreement and (y) five (5) Business Days prior to
any date set forth in an order of the bankruptcy court having jurisdiction over
the bankruptcy case of Third Party Licensor as the date by which any such
Section 365(n) Election must be made, which deadline shall be provided in
writing to Company by AMYRIS within two (2) Business Days after AMYRIS receives
written notice of same from such Third Party Licensor (the “Election Deadline”).
AMYRIS shall not have the right to make the election set forth in Section
365(n)(1)(A) of the Bankruptcy Code prior to (1) the Election Deadline, in the
event Company has timely exercised the 365(n) Election, or (2) if AMYRIS fails
to timely notify Company of the rejection of such Third Party Agreement, the
date by which such Section 365(n) Election must be made. If Company does not
make the 365(n) Election on or prior to the Election Deadline, then the right to
make the Section 365(n) Election shall automatically re-vest in AMYRIS, in which
case AMYRIS shall be free to exercise the 365(n) Election in its discretion.

 

(iv) AMYRIS agrees not to terminate or permit termination of the Third Party
Agreement containing such license by exercise of an election under Section
365(n)(1)(A) of the Bankruptcy Code without the prior written consent of
Company. AMYRIS acknowledges that because the sublicenses granted by AMYRIS to
Company is a significant part of Company’s benefits under the Agreement, Company
does not anticipate that it would consent to termination of such Third Party
Agreement and shall not under any circumstances be obliged to give such consent.

 

(v) In the event that any royalties are due under a 365(n) Election, then, for
clarity, the principles of Section 2.B(ii) shall apply to the allocation of such
royalties between the Parties. For clarity, the allocation between the Parties
of any royalties due with respect to the Third Party intellectual property
subject to such 365(n) Election shall remain unaltered following such 365(n)
Election.

 

B.                 Sublicenses and Subcontracts.

 

1.                  Company shall have the right to grant sublicenses, through
multiple tiers, of the licenses granted to Company in Section 2.A; provided,
however, with respect to the Manufacture of farnesene, Company may only grant
sublicenses for the Manufacture of farnesene solely for sale to Company and its
other sublicensees to Make and Sell JV Jet Products. Company and its Affiliates
shall bind its sublicensees to the restrictions in clauses (a) and (b) of
Section 4.B(iii) and AMYRIS shall have third party beneficiary rights with
respect thereto analogous to those set forth in Section 2.C(iii)(b).

 

2.                  Company may grant to a Third Party or TOTAL or any of
TOTAL’s Affiliates (any such Third Party, a “Third Party Subcontractor”, and/or
to any of TOTAL, or any of its Affiliates, in its capacity as subcontractor to
Company, a “TOTAL Subcontractor”) have made rights under:

 

(a) the licenses in Section 2.A(i)(a) and (c), as are reasonably necessary or
materially useful for such Subcontractor to Manufacture the JV Jet Products

 

 15 

CONFIDENTIAL



for Company, including without limitation, if reasonably necessary or materially
useful for the relevant activity, use of the Commercial Farnesene Strain(s); and

 

(b) the license in Section 2.A(i)(b), on and after the date on which such
license may be practiced, as reasonably necessary or materially useful for such
Subcontractor to exercise such license for Company to modify or improve the
Farnesene Strain(s) for the Field.

 

Any Subcontractor shall represent, warrant and covenant that its Manufacture and
supply of farnesene or the applicable JV Jet Product (or intermediate thereof)
to Company will be conducted in accordance with the specifications and
instructions provided by Company and all applicable Legal Requirements.

 

(iii) Common Provisions.

 

(a) Any sublicense or Subcontractor agreement entered into by Company shall be
in writing and contain (1) terms that are consistent in all material respects
with this Agreement; (2) reasonable confidentiality terms that obligate the
sublicensee or Subcontractor to comply with provisions regarding non-disclosure
and non-use of AMYRIS Confidential Information at least as restrictive as those
of this Agreement; (3) if the sublicensee or Subcontractor will have access to
any Company Strain (such a Person or any other Person that has access to any
Company Strain, a “Strain Recipient”), material transfer and use restrictions on
the Company Strains consistent with those as described in Section 2.E below,
and, without limitation of Section 3.A, such other provisions governing
intellectual property as may be agreed in writing by Company and AMYRIS, on a
case-by-case basis; (4) a covenant limiting the practice of the licenses to the
Field, all as described in Section 4.B(iii) below; (5) provisions regarding
reporting, audit and inspection rights, including those to protect AMYRIS
Farnesene Production IP and the Company Strain(s), including as described in
Section 2.F; and (6) provisions to effect the transfer to Company (or at the
request of AMYRIS, to AMYRIS) of rights to any intellectual property with
respect to which AMYRIS is entitled to ownership, as described in Section 3.A
hereof).

 

(b) Each sublicense or Subcontractor agreement and any other agreement that
relates to use of a Strain with a Strain Recipient shall further provide that
AMYRIS shall be a third party beneficiary of such agreement by a right to
directly enforce against the sublicensee or Subcontractor or other Strain
Recipient an uncured material breach of such agreement, as the case may be, if
and solely to the extent that (1) such a breach relates to activities conducted
with farnesene made by a Company Strain, and (2) Company fails to act reasonably
and as expeditiously as possible under the circumstances to address any such
breach (provided that such failure to act expeditiously is not the result of any
action or inaction on the part of AMYRIS). For the avoidance of doubt, the
foregoing sentence shall not be deemed to limit any right of any AMYRIS member
of the board of managing directors of Company to act in the best interests of
Amyris in making any determination as a managing director. Each sublicensee of
Company hereunder and each Company Affiliate shall also be required to so
designate AMYRIS as a third party beneficiary in any of its agreements with any
Strain Recipient.

 

 16 

CONFIDENTIAL



(c) Except as otherwise agreed by AMYRIS and Company, each sublicensee and
Subcontractor and any other Strain Recipient in any agreement described in
clause (b) above shall be required (1) to obtain and maintain insurance at least
as great as required to be held by Company pursuant to Section 5.B hereof and
(2) to indemnify and hold harmless Company, AMYRIS and TOTAL and their
respective directors, officers, employees and agents from and against any and
all Third Party claims, suits and proceedings to the extent that such claims,
suits and proceedings arise out of, are based on, or result from its willful
misconduct or gross negligence or a breach of any provision of Subcontractor’s
or sublicensees or Strain Recipient’s agreement with Company (or its Affiliates
or sublicensees), including any representation, warranty or covenant thereunder.

 

D.                Technology Transfer and Escrow.

 

(i) Commercial Technology Transfer. Following the designation of a Program
Strain, to facilitate the practice by Company of the licenses granted herein, at
Company’s written request and expense, AMYRIS shall deliver to Company the
Program Strain and with regard to the then current process for the Manufacture
of JV Jet Products using such Program Strain and the documentation specified on
Exhibit A (“Commercial Technology Transfer Package”).

 

(ii) Commercial Strain Technology Transfer Assistance. At Company's request and
expense, to facilitate the practice of the licenses granted to Company,
following the designation of the first Program Strain, AMYRIS shall provide to
Company (or its designee) a one-time site-specific technology transfer of the
then-current Manufacturing process for the JV Jet Products using the Program
Strain, which technology transfer shall include training and on-site support (by
persons directly involved in the development, use, scale-up and/or operation of
the AMYRIS Licensed IP to implement the practice of the AMYRIS Licensed IP and
achieve steady state production of farnesene and/or farnesane).

 

(iii) Escrow. At Company’s expense, AMYRIS will deposit (on the timing specified
below) with a mutually agreed Third Party escrow agent (the “Escrow Agent”),
pursuant to one or more escrow agreements entered by such Escrow Agent, AMYRIS
and Company the following (collectively, the “Escrowed Materials” and each
escrowed Strain, a “Banked Strain”):

 

(a) Continuing until the earliest of (1) the twentieth anniversary of the
Effective Date, (2) the date six (6) months after the date on which Company has
the right to practice the license set forth in Section 2.A(i)(b), and (3) the
achievement of a Successful Commercial Transfer, AMYRIS shall escrow the
following materials: the Intermediate Strain(s) and the then current process for
the Manufacture of JV Jet Products using the Intermediate Strain(s) including
the documentation specified on Exhibit B (“Initial Package”). The Initial
Package shall be escrowed no later than within ninety (90) days of the Effective
Date, and at least semi-annually thereafter until the occurrence of the earliest
of clauses (1) - (3) of this Section 2.D(iii)(a), AMYRIS shall update the
Initial Package to reflect the then current process for the Manufacture of JV
Jet Products using the then current Intermediate Strain(s).

 17 

CONFIDENTIAL

 

(b) No later than thirty (30) days after the Parties’ designation of each
Program Strain, if any, AMYRIS shall escrow the following materials: such
Program Strain and the then current process for the Manufacture of JV Jet
Products using such Program Strain, including without limitation, the
documentation specified on Exhibit A.

 

(c) Company may, from time to time, obtain access to the Escrowed Materials (at
the location of the Escrow Agent) for audit purposes, i.e. to verify that the
Escrowed Materials have been properly submitted and stored (provided that if
AMYRIS requests, Company’s representative may be accompanied by AMYRIS’
representative during such audit), and upon request of Company and at the
Company’s expense, AMYRIS shall cause the Escrowed Materials to be sent to an
independent laboratory reasonably agreed to by the Parties to allow testing and
to evidence that the Banked Strains remain viable and continue to produce
farnesene at expected yields, in which case such laboratory shall be considered
a Strain Recipient for purposes of this Agreement.

 

(d) Company will have the right to a release of the Escrowed Materials from the
Escrow Agent at such time as Company is entitled to exercise the license granted
in Section 2.A(i)(b).

 

(e) AMYRIS’ obligations to escrow under this Agreement, including the
Intermediate Strain(s), the Initial Package, and, if applicable, the Program
Strain(s) and the Commercial Technology Transfer Package, shall terminate six
(6) months after the date on which Company has the right to practice the license
set forth in Section 2.A(i)(b). Thereafter, the Company shall be responsible for
maintaining the Strains and information that were the subject of the Successful
Commercial Transfer. Notwithstanding anything to the contrary in this Agreement,
under no circumstances shall Company receive more than an aggregate of fourteen
(14) Banked Strains.

 

(f) Any dispute between the Parties regarding the deposit of any Escrowed
Materials or the access to any Escrowed Materials shall be resolved as provided
in Section 8.A, B and D.

 

(iv) Thirty (30) days after the date on which Company has the right to practice
the license set forth in Section 2.A(i)(b), AMYRIS shall deliver to Company (a)
for each of the Banked Strains, detailed written (or electronic) information
regarding its ancestor and lineage, a description of each of the changes (e.g.,
random, rational or directed modifications) made to such strain, the types of
changes (e.g., deletion, insertion, ploidy) and the locus of each genetic
modification, and (b) a family tree showing the genetic relationships between
all Strains studied or prepared in connection with the activities performed
under the Collaboration Agreement, to enable Company to utilize the license
granted in Section 2.A(i)(b).

 

(v) For clarity, the information, know-how and materials disclosed by AMYRIS in
any technology transfer or otherwise hereunder shall only be used by Company and
its Affiliates and sublicensees and Subcontractors pursuant to the applicable
license(s) granted in Section 2.A above and such disclosure is not intended to
grant any other rights of use, express or implied.

 18 

CONFIDENTIAL

 

(vi) At the time of delivery of the Initial Package or the Commercial Technology
Transfer Package, as the case may be, Amyris shall also provide to the Company,
upon its request, the then current capital costs at AMYRIS’ Brotas plant and its
then current operating expenses for farnesene production.

 

E.                 Strain Restrictions. During the Term except as expressly
provided in this Agreement (e.g., Sections 2.A(i)(b)), without the express
written consent of AMYRIS, Company shall:

 

(i) not, and shall not allow any other Person to, (a) engage in the further
optimization of any Commercial Farnesene Strain(s), including using any strain
engineering or method of genetic manipulation by any means other than random
mutagenesis, and (b) use any other Company Strain other than pursuant to the
license set forth in Section 2.A(i)(b), if applicable;

 

(ii) not, and shall not allow any other Person to, except as expressly permitted
in this Agreement, (a) reverse engineer any Company Strain(s), (b) engineer any
other strain from the Commercial Farnesene Strain(s) (c) use any Company Strain,
or (d) distribute, disclose or transfer any Company Strain, or any AMYRIS
Licensed IP, with respect to subsections (a) and (b) of this Section 2.E(ii),
for any purpose; and with respect to subsections (c) and (d) of this Section
2.E(ii), for any purpose outside of the scope of licenses granted in Section 2.A
above and the subcontracting rights set forth in Section 2.C, and in all such
cases, such activities shall be subject to the terms of this Agreement;

 

(iii) handle, and cause any Strain Recipient to handle, the Company Strain(s) in
a safe and prudent manner, in accordance with applicable law and regulations and
guidelines used by AMYRIS in its own activities involving the Company Strains,
as provided by AMYRIS to Company;

 

(iv) not distribute, disclose or transfer (or permit to be distributed,
disclosed or transferred) the Intermediate Strain(s) or any other Strain that is
a genetic manipulation or modification of any Intermediate Strain (other than
the Commercial Farnesene Strain(s) which the Company may use as described below)
in connection with the exercise of its license under Section 2.A(i)(b), if
applicable, to any other Person (except pursuant to and in accordance with this
Agreement) or to any location other than the following countries: Australia,
Brazil, Canada, Japan, Mexico, South Korea, United States, or the countries that
are members of the European Union as of the Effective Date, a listing of which
is provided on Exhibit D. For clarity, it is understood and agreed that the
Company and its designees may conduct any licensed activities involving the
practice of the licenses granted to Company under Section 2.A(i)(a), (c) or (d)
(e.g. use of a Commercial Farnesene Strain for production of JV Jet Products as
well as any downstream processing of JV Jet Products) in any location such
entities deem appropriate; provided, if the Company or its designees intend to
conduct the Manufacture of farnesene in any country other than: Australia,
Brazil, Canada, Japan, Mexico, South Korea, United States and the member
countries of the European Union which are listed on Exhibit D, the Company shall
notify AMYRIS at least sixty (60) days prior to the selection of the applicable
country as a farnesene manufacturing location. If AMYRIS believes that the

 

 19 

CONFIDENTIAL



farnesene Manufacture in such identified country would pose material risk that
the conduct of such activities could jeopardize any Commercial Farnesene Strain,
including loss of trade secret status with respect to the Commercial Farnesene
Strain or any material information with respect thereto or to the related
manufacturing process, AMYRIS shall identify such risks with particularity and
provide reasonable evidence that the existing precautionary measures provided in
this Agreement are insufficient with respect to such material risks. In any such
case, the Parties shall discuss in good faith such risks and other reasonable
precautionary measures that could be taken to mitigate such risks. In the event
the Parties agree on such other precautionary measures, then such measures shall
constitute the “Precautionary Measures”. In the event the Parties do not agree
on whether any Precautionary Measures should be established or the nature of
such Precautionary Measures, either Party may refer the matter to the dispute
resolution procedures under Sections 8.A and 8.B for determination of (a)
whether any Precautionary Measures should be established and (b) if so, the
nature of such Precautionary Measures. Company shall implement any Precautionary
Measures (whether mutually agreed or established pursuant to the preceding
sentence) prior to engaging in the licensed activities in the applicable country
and shall maintain any such Precautionary Measures in place for so long as such
activities are being conducted;

 

(v) ensure that any sublicensee, Subcontractor or Strain Recipient shall be
expressly bound in writing to the provisions set forth in this Section 2.E; and

 

(vi) With regard to Company’s exercise of its license in Section 2.A(i)(b), the
terms in this Section 2.E supersede any and all limitations on Company’s ability
to modify or optimize the Farnesene Strain(s) using only random mutagenesis that
are contained in other contracts between the Parties or between TOTAL and
Amyris, including without limitation, those set forth in Section 6.6(a) of the
Collaboration Agreement.

 

F. Reporting, Audit and Inspection Rights. This Section 2.F shall apply to any
Third Party that Manufactures farnesene for Company (each a “Third Party
Manufacturer”) or, if the Company Manufactures JV Jet Products itself, to the
Company and to any other Strain Recipient. AMYRIS shall have the right, upon
reasonable prior notice and during normal business hours, at agreed times to
inspect those portions of facilities at which farnesene is Manufactured or where
any Company Strain is used where such activities occur, and the books and
records of Third Party Manufacturer or Company or other Strain Recipient, as
applicable, relating specifically to such Manufacture or any Company Strain,
including any Manufacturing batch records for the Manufacture of farnesene. At
the request of any Third Party Manufacturer, AMYRIS shall enter into a customary
confidentiality agreement with the Third Party Manufacturer in form and
substance reasonably acceptable to the Manufacturer to keep the results of such
inspection confidential, provided that AMYRIS may (i) share with Company the
results of any such inspections, and (ii) use and disclose such results to the
extent reasonably necessary to enable Company to enforce its rights under its
contract with the Third Party Manufacturer. Company or any Third Party
Manufacturer, as applicable, shall deliver to AMYRIS a once-monthly summary
report relating to any Manufacture conducted using any Company Strain

 

 20 

CONFIDENTIAL



and such other customarily-maintained information regarding such Manufacture as
may be reasonably requested by AMYRIS.

 

G.                No Implied Rights. For the avoidance of doubt, (i) Company and
its Affiliates shall have no right, express or implied, with respect to any
intellectual property rights of AMYRIS or any of its Affiliates, except as
expressly provided in this Agreement or the Collaboration Agreement and
(ii) AMYRIS and its Affiliates shall have no right, express or implied, with
respect to any intellectual property rights of Company or any of its Affiliates,
except as expressly provided in this Agreement or the Collaboration Agreement.

 

H.                By-Products.

 

(i) As used in this Section, “Third Party Conflict” is a conflict between (a) a
proposed grant of a non-exclusive license to the Company under Section 2.A(i)(d)
with respect to a potential Known By-Product or Known By-Product and (b) a
written agreement between AMYRIS and a Third Party granting an exclusive license
or other exclusive commercial rights (e.g. non-competition) to such Third Party
for the applicable potential Known By-Product or Known By-Product for one or
more uses, which contractual right is in effect at the time of designation of
the applicable By-Product as a Known By-Product, which written agreement either
(x) precludes designating such By-Product as a Known By-Product for any uses, or
(y) excludes one or more uses from the Company’s non-exclusive license for such
Known By-Product(s) for one or more specific uses (including the making of a
particular Known By-Product from a non-conflicting By-Product and using such
Known By-Product for one or more specific excluded uses). In the event that a
Third Party Conflict exists for some but not all uses for a particular Known
By-Product, the Third Party Conflict shall only apply to these limited uses.

 

(ii) As used in this Section, a “Potential Third Party Conflict” is a conflict
between (a) a proposed grant of a non-exclusive license to the Company under
Section 2.A(i)(d) with respect to any potential Known By-Product or Known
By-Product, and (b) any arrangement that AMYRIS is negotiating in good faith
with a Third Party pursuant to a written term sheet in which AMYRIS has offered
to grant an exclusive license or other exclusive commercial rights (e.g. non
competition) with regard to any such By-Products for one or more uses, and
timely notified the Company pursuant to Section 2.H(iii) below, provided that
such term sheet (whether or not binding) either (x) precludes designating such
By-Product as a Known By-Product or (y) specifically excludes one or more uses
from the Company’s non-exclusive license for such Known By-Product(s) (including
the making of a particular Known By-Product from a non-conflicting By-Product
and using such Known By-product for one or more specific excluded uses). If
there is a Potential Third Party Conflict, the applicable By-Product shall not
be designated as a Known By-Product (or in the case of a Known By-Product as of
the Effective Date, shall be suspended unless and until the first to occur of:
(a) AMYRIS ceases such negotiations, or (b) AMYRIS has not completed such
negotiations with the Third Party with which it was negotiating as of the date
of AMYRIS’ notice of the Potential Third Party Conflict within twelve (12)
months after such receipt or delivery of notice (the “Negotiation Period”). If
AMYRIS timely concludes such negotiations and enters a definitive agreement with
such Third Party, then the Potential Third Party Conflict with respect such
agreement would become a Third Party

 21 

CONFIDENTIAL

 

Conflict. In the event that a Third Party Conflict exists for some but not all
uses for a particular Known By Product, the Third Party Conflict shall only
apply to these limited uses.

 

(iii)  Within three (3) weeks after the Effective Date, AMYRIS shall notify the
Company of all Third Party Conflicts with respect to the Known By-Products
identified as of the Effective Date and Total, on the behalf of the Company,
may, at its election, initiate the verification process as provided for in
Section 2.H.(vii). With respect to Known By-Products identified as of the
Effective Date, AMYRIS shall not enter into any term sheet that would conflict
with the rights granted to the Company hereunder and/or any exclusive agreement
with any Third Party after the Effective Date.

 

(iv) During the Term of this Agreement, if (x) AMYRIS in the course of
performing the Biofene Development Project or (y) the Company identifies any
By-Products that are not then Known By-Products, it shall notify the other Party
in writing and identify such By-Product (by chemical structure, if possible, and
if not, by some other unambiguous manner of characterization) and prevalence
relative to the JV Jet Product. Upon receipt of such notice, such By-Product
shall be designated as a Known By-Product (and listed on Exhibit E) unless,
within forty-five (45) days of AMYRIS’ receipt or delivery of such notice,
AMYRIS notifies the Company of a Third Party Conflict(s) with respect to such
By-Product that prevents such By-Product from being designated as a Known
By-Product, in which case such By-Product will not be designated as a Known
By-Product, except as otherwise provided in this Section 2.H.

 

(v) If AMYRIS fails to identify a Third Party Conflict or Potential Third Party
Conflict within the applicable time frame set forth above, with respect to (a) a
particular potential Known By-Product, then such potential Known By-Product
shall be a Known By-Product and automatically be listed on Exhibit E hereto, and
(b) a Known By-Product, then any such unidentified Third Party Conflict shall
not limit the Company’s non-exclusive license hereunder with regard thereto.

 

(vi) If at any time a Potential Third Party Conflict and/or a Third Party
Conflict, as applicable, that previously existed has, in part or in whole, been
reduced or eliminated for one or more Known By-Products or for any By-Product
denied designation as a Known By-Product, AMYRIS will within thirty (30) days
notify the Company in writing, identifying for each By-Product all remaining
limitations on such use, and the list of Third Party Conflict(s) will, with
regard to such affected By-Products, be automatically modified accordingly.

 

(vii) In the event that Company desires verification of the scope or
applicability of any Third Party Conflict with respect to any particular Known
By-Product or By-Product denied designation as a Known By-Product, then on or
after receipt of notice of the applicable Third Party Conflict, the Company
shall notify AMYRIS in writing, and AMYRIS shall make available a copy of all
terms of the agreement(s) entered by AMYRIS with Third Parties, which terms give
rise to the Third Party Conflict(s) at issue, and any ancillary provisions
necessary to fully interpret such Third Party Conflict(s), to a mutually
acceptable, conflict-free attorney practicing in the United States at a
nationally recognized

 

 22 

CONFIDENTIAL



law firm and who has an college or advanced degree in chemistry for the sole
purpose of determining whether AMYRIS has accurately described the scope or
applicability of the license grant or other restrictions that comprise the Third
Party Conflict(s) with regard to the applicable Known By-Product or By-Product
denied designation as a Known By-Product so that the Company can be informed of
the information described in the following sentence. Subject to obligations of
confidentiality to AMYRIS, such attorney may disclose to the Company, with
respect to any particular Known By-Product or By-Product denied designation as a
Known By-Product, the scope of the license(s) and applicable restrictions
(including, the uses, geographies and time periods) comprising the Third Party
Conflict under the applicable Third Party agreement, but not the provisions
themselves. The costs of any such determination shall be borne by the Company
(or its designee).

 

(viii) In the event that there are limits on the ability of the Company to
commercialize a particular Known By-Product or By-Product denied designation as
a Known By-Product due to Third Party agreements previously entered by AMYRIS,
at the request of the Company, AMYRIS and the Company shall discuss in good
faith structures and, if possible, terms for the commercialization of such Known
By-Product or By-Product denied designation as a Known By-Product, consistent
with AMYRIS’ existing obligations to Third Parties.

 

I.                   License to AMYRIS. Subject to the terms of this Section
2.I, Company hereby grants to AMYRIS a non-exclusive, worldwide, sublicenable,
fully-paid up, royalty-free right and license under the Company Independent
Strain Engineering Patents to develop Strains to Make and Sell isoprenoids
except farnesene for use in or as JV Jet Products; however, the license with
respect to Diesel Products (as defined in the EU Diesel Fuel License Agreement)
shall be subject to the limitations in Section 2.A(iii) of the EU Diesel Fuel
License Agreement. The license granted to AMYRIS herein may not be terminated
other than as specified in this Section. In the case of a material breach (but
only in the case of a material breach) of the relevant license, Company shall
have the right to terminate the license in accordance with the following. If
Company believes any such breach by AMYRIS has occurred, Company shall within
thirty (30) days provide written notice to AMYRIS describing the specific
alleged material breach. If a material breach is not cured within sixty (60)
days of AMYRIS’s receipt of such notice, then Company may terminate the
applicable license with further written notice to AMYRIS (A) immediately at the
end of such sixty (60) day period, if AMYRIS has not contested the allegation,
or (B) if AMYRIS has contested such allegation, only upon a final written
determination, if any, of an arbitrator in a proceeding subject to Section 8.B
that an uncured material breach has occurred. For clarity, in the case of any
dispute between the Parties as to whether any uncured material breach has
occurred that would permit Company to terminate the license, no notice of
termination may be given and no such termination shall be effective until the
final resolution of a dispute resolution proceeding conducted pursuant to
Section 8.B, and such license may only be terminated if the arbitrator finally
determines an uncured material breach has occurred. For purposes of determining
whether a material breach that would trigger a right of termination under
Section has occurred, any Affiliate of AMYRIS shall be treated as if it was
AMYRIS.

 

 23 

CONFIDENTIAL



In the event that any subcontractor or sublicensee of AMYRIS violates this
Section, then such violation may provide a basis for a material breach and
termination of this license, but only if AMYRIS fails to use commercially
reasonable efforts to cure such breach, which efforts may include terminating
its agreement with such subcontractor or sublicensee and initiating and
continuing to pursue appropriate legal action to stop such unauthorized
activity. Unless terminated as set forth in this Section, the foregoing license
shall remain in effect after a termination of this Agreement by AMYRIS under
Section 7.C. Each agreement in which AMYRIS grants a sublicense under, or
authorizes a subcontractor to practice, any Company Independent Strain
Engineering Patents shall require such subcontactor or sublicensee to agree that
Company shall be an intended third party beneficiary of such agreement with a
right to directly enforce against the sublicensee or subcontractor any uncured
material breach of such agreement, to the extent that (1) such a breach relates
to a breach of the scope of the sublicense under the Company Independent Strain
Engineering Patents and (2) AMYRIS fails to act reasonably to remedy any such
breach. In all cases, Company shall have the rights to seek any remedies
available at law or in equity for any breach.

 

J.                 Consequences of Amyris Competitor Control of the Company.
Except in the case of an assignment of the Agreement to an AMYRIS Competitor
that is an Affiliate of TOTAL in compliance with Section 9.E, if an AMYRIS
Competitor owns, directly or indirectly, the majority of the Voting Shares of
the Company, then as of the effective date of the acquisition of such majority
of Voting Shares of the Company (the “Transition Date”), the licenses granted to
the Company with respect to (a) AMYRIS Licensed IP, including any AMYRIS
Farnesene Production IP, and (b) any Strain Improvement Technology, shall not
include Inventions first made or generated after the Transition Date, or
intellectual property rights relating to such Inventions (collectively, the
“Excluded Inventions”). In addition, except in the case of an assignment of the
Agreement to an AMYRIS Competitor that is an Affiliate of TOTAL in compliance
with Section 9.E, notwithstanding anything herein, the Company shall have no
rights, and AMYRIS shall have no obligations, hereunder with respect to any
Excluded Inventions.

 

ARTICLE 4. OWNERSHIP AND PATENT MATTERS

 

A.                Ownership.

 

(i) Biofene Development Project Inventions.  Company acknowledges that the
intellectual property ownership provisions in the Collaboration Agreement
establish the ownership of Inventions developed, conceived, or reduced to
practice in whole or in part by AMYRIS and/or TOTAL in the performance of the
Biofene Development Project or the Collaboration Agreement.  Other than the
licenses granted herein, the Company acknowledges and agrees that it has no, and
shall not acquire any, ownership of or other rights to any Inventions developed,
conceived, or reduced to practice in whole and/or in part by AMYRIS and/or TOTAL
in the performance of the Biofene Development Project or under the Collaboration
Agreement.

 

(i) Company Inventions. Unless otherwise agreed in writing by the Parties, the
Company shall be the sole owner of any Inventions that are conceived and

 24 

CONFIDENTIAL

 

reduced to practice by the Company or its Affiliates, subcontractors, or
Sublicensees, including any conceived and reduced to practice by the Company or
its Affiliates, subcontractors, or Sublicensees in the practice of the licenses
in Section 2.A(i), and any such intellectual property shall not be Collaboration
IP (as defined in the Collaboration Agreement).  For clarity, notwithstanding
the license from the Company under Section 2.I, Amyris (and its Affiliates and
sublicensees of such license) shall not by virtue of such license be considered
as Sublicensee(s) of the Company.

 

(iii) Assignment. In furtherance of the provisions of Section 3.A(i) above,
Company hereby assigns, without further consideration, (a) to AMYRIS, all right,
title and interest that Company may have from time to time (other than by virtue
of the license grants in Section 2 above) in any intellectual property that the
Collaboration Agreement allocates sole ownership to AMYRIS, and (b) to AMYRIS
and TOTAL, jointly all right, title and interest that Company may have from time
to time (other than by virtue of the license grants in Section 2 above) in any
intellectual property that the Collaboration Agreement allocates joint ownership
to AMYRIS and TOTAL. With respect to Inventions that are the subject of Section
3.A(i) above, each Party agrees, at the request and expense of the requesting
Party, to execute all documents and take all actions reasonably requested by the
other Party from time to time to perfect title to and the ownership interest of
the requesting Party in a manner consistent with the allocation of ownership set
forth in Section 3.A(i).

 

B.                 Prosecution and Maintenance of Patents.

 

(i) Collaboration Agreement. Company agrees that with respect to the Inventions
deemed to be Collaboration IP pursuant to 3.A(i) above, the patent prosecution
and maintenance provisions of Section 6.8 of the Collaboration Agreement apply
with respect to any Patents filed with respect thereto.

 

(ii) Patent Maintenance. AMYRIS shall comply with the terms of Section 4.D(i)
below.

 

(iii) Company-Owned Patents. Company shall at its discretion and expense,
conduct and be responsible for the prosecution and maintenance of patent
applications it files with respect to Inventions owned by it pursuant to Section
3.A(ii) above.

 

C.                 Information Rights.

 

(i) Status Reports. Following execution of a common interest agreement
contemplated in Section 3.F, AMYRIS shall provide to the Company at least
quarterly, or on such other schedule as the Parties may agree, a status report
on the prosecution and maintenance of patent applications and patents within the
AMYRIS Licensed IP. In addition, AMYRIS shall provide Company with periodic
updates regarding Inventions (including intellectual property) generated in
connection with the Biofene Development Project and/or that specifically relate
to JV Jet Products, decisions to file (or not file) patent applications with
respect to such Inventions, and the status of any patent

 

 25 

CONFIDENTIAL



applications filed with respect to such Inventions.

 

(ii) Review Rights. To allow the Company to be informed with respect to AMYRIS
Licensed IP licensed to Company under this Agreement, Company shall have the
right, on reasonable notice, to inspect and review the following records
maintained by AMYRIS relating to the information contained in those certain
Biofene Development Project weekly reports and quarterly reports provided under
the Collaboration Agreement and the associated documentation forming the basis
of such reports, including at least, standard operating protocols, procedures,
batch records, reports regarding deviations, laboratory notes, bioinformatic and
genomic data, detailed fermentation performance data in the laboratory, pilot
plant or manufacturing runs, in each case, solely to the extent necessary (or in
the case of the AMYRIS Farnesene Production IP included therein, materially
useful) for Company (or its sublicensees or Subcontractors) to exercise its
rights or perform its obligations under this Agreement and, for clarity,
provided that AMYRIS shall not be required to create any documents not already
in existence for the sole purpose of complying with this clause 3.C(ii).

 

D.                Patent Enforcement.

 

(i) Notice. Each of AMYRIS and Company shall promptly notify the other in
writing of any existing or threatened infringement or misappropriation by any
Third Party of any AMYRIS Licensed IP licensed to Company under this Agreement,
which infringement or misappropriation could reasonably be expected to have a
material adverse effect on the ability of the Company or its designees to Make
and/or Sell one or more JV Jet Products (“Infringement”) of which it becomes
aware, and upon reasonable request (and subject to an applicable common interest
agreement) shall provide all evidence in its possession demonstrating such
Infringement (other than information that such Party is prevented from
disclosing due to confidentiality or other similar obligations).

 

(ii) Collaboration Agreement. Company agrees that the patent enforcement
provisions of Section 7.2 of the Collaboration Agreement shall govern any
intellectual property that is the subject thereof and agrees to be bound by such
provisions, except as expressly provided below.

 

(a) AMYRIS. AMYRIS shall have the first right (but not the obligation) to
enforce any issued Patent(s) within the AMYRIS Licensed IP claiming the use of
any JV Jet Product(s) in the Field, including without limitation (1) US Patent
No. 7,399,323 and/or US Patent No. 7,846,222 (and any foreign equivalents),
and/or (2) any issued Patent that is within the AMYRIS Licensed IP and comprises
Collaboration IP developed by or on behalf of Company, in each case, against any
Third Party infringement (including any declaratory judgment with respect to
Third Party non-infringement) that would adversely affect the business of
Company relating to JV Jet Products in the Field and to conduct the defense in
connection with any such action. At the request of AMYRIS or Company, Company
and AMYRIS shall discuss means to cease any such infringement. If AMYRIS fails
to commence a proceeding to cease any such infringement within one hundred
twenty (120) days of becoming aware of such an infringement, Company shall have
the right to commence and control proceedings to cease any such infringement. In

 26 

CONFIDENTIAL

 

each case, the enforcing Party may retain any damages recovered in any such
proceeding. In any enforcement proceeding that is the subject of this Section
3.D(ii)(a), Company (and its Affiliates and sublicensees) or AMYRIS, as the case
may be, shall join in any such proceeding, at the enforcing Party's request or
if required by applicable law, in each case at the enforcing Party’s expense. In
a case in which Company is enforcing under this Section 3.D(ii)(a), AMYRIS and
Company shall seek to develop a litigation strategy that will cease the
infringement while limiting any adverse impact on the other businesses of AMYRIS
or any of its Affiliates or licensees.

 

(b) Company. For any Patents or other intellectual property owned by Company,
Company shall have the sole right, at its expense, to enforce and defend such
Patents or other intellectual property (including without limitation, any
declaratory judgment actions) and to retain any recovery.

 

(c) Cooperation. In connection with any claim, suit or proceeding subject to
this Section 3.D (including per Section 7.2 of the Collaboration Agreement), the
Parties shall cooperate with each other (in the case of enforcement by Company,
at the expense of Company) and shall keep each other reasonably informed of all
material developments in connection with any such claim, suit or proceeding.

 

(d) Settlement. In connection with any claim, suit or proceeding subject to this
Section 3.D(ii), neither Party shall enter into any settlement agreement with
any Third Party that would conflict with rights granted to the other Party under
this Agreement, or impose any obligations on such other Party (beyond those
already included herein), without the prior written consent of such affected
Party, which consent shall not be unreasonably withheld.

 

E.                 Infringement of Third Party Rights.

 

(i) If a JV Jet Product becomes the subject of a claim or assertion of
infringement of a Third Party Patent granted in any jurisdiction, the Party
first learning of such claim or assertion shall promptly notify the other Party
in writing, and shall provide all information relating thereto (other than
information that such Party is prevented from disclosing due to confidentiality
or other similar obligations).

 

(ii) In the event of such a Third Party claim of infringement, any Party that is
the subject of such claim or assertion under this Section 3.E may defend itself
in its sole discretion and at its sole expense; provided, however, that (a) the
Party that is the indemnifying Party with respect to such claim pursuant to the
terms of Section 5 or (b) the Party designated in writing by the Parties may
control the conduct of any proceeding and in such case the procedures set forth
in Section 5.A shall govern the defense of such action. In any such case, the
Indemnified Party shall cooperate with the Indemnifying Party with such defense;
provided, if there is a conflict of interest between the Parties, the
Indemnified Party shall be entitled to be represented by separate counsel at the
Indemnifying Party’s expense. In a case in which Company is defending an action
under this Section 3.E(ii)(b), AMYRIS and Company shall seek to develop a
litigation strategy to defend the claim while limiting any adverse impact on the
other businesses of AMYRIS or any of its Affiliates or

 27 

CONFIDENTIAL

 

other licensees.

 

(iii) In connection with any such claim of infringement, Company and AMYRIS
shall cooperate in the defense of any such action at the request and expense of
the Party controlling such action, unless there is a material conflict of
interest that would prevent such cooperation.

 

(iv) In connection with any claim, suit or proceeding that is the subject of
this Section 3.E, neither Party shall enter into any settlement agreement with
any Third Party that would conflict with rights granted to the other Party under
this Agreement, or impose any obligations on such other Party (beyond those
already included herein), without the prior written consent of such affected
Party, which consent shall not be unreasonably withheld.

 

F.                  Common Interest Disclosures and Agreement. With regard to
any information, materials or opinions disclosed relating to the freedom to
operate under the licenses granted hereunder, which information, materials or
opinions are regarding intellectual property or technology owned by Third
Parties that may affect the conduct of Company and the activities contemplated
by this Agreement, the Parties agree that they have a common legal interest in
determining whether, and to what extent, such Third Party intellectual property
rights may affect the conduct of Company and the activities contemplated by this
Agreement, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating to Company. All such
information, materials and opinions will be treated if applicable as protected
by the attorney-client privilege, the work product privilege, and any other
privilege or immunity from discovery that may otherwise be applicable. By
sharing any such information, materials or opinions, neither Party intends to
waive or limit any privilege or immunity from discovery that may apply to the
shared information and materials. Neither Party shall have the authority to
waive any privilege or immunity on behalf of the other Party without such other
Party’s prior written consent, nor shall the waiver of privilege or immunity
resulting from the conduct of one Party be deemed to apply against the other
Party. In addition, with regard to (i) the prosecution of Patents for
intellectual property developed, conceived, or reduced to practice by or on
behalf the Company and governed by the Collaboration Agreement and (ii) other
relevant matters, the Parties shall enter into (with TOTAL) a reasonable common
interest agreement, with the consent to the terms not to be unreasonably
withheld.

 

ARTICLE 5. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

A.                Mutual Representations and Warranties. Company hereby makes
the following representations and warranties to AMYRIS, and AMYRIS hereby makes
the following representations and warranties to Company, in each case as of the
Effective Date:

 

(i) It is a company duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized. It has all requisite
corporate power and authority to own its respective properties and to carry on
its respective business as conducted as of the date of this Agreement and as
proposed to be conducted. It has the

 

 28 

CONFIDENTIAL



requisite power and authority to execute, deliver and perform its obligations
under this Agreement.

 

(ii) All corporate action on the part of it, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, and the performance of all obligations hereunder, has been taken or
shall be taken prior to the date of this Agreement, and this Agreement, when
executed and delivered by it, shall constitute a valid and legally binding
obligation of it, enforceable against it in accordance with its terms except to
the extent that (a) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditor’s rights generally and (b) the remedy of specific
performance or injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(iii) The execution, delivery and performance of this Agreement (with or without
the giving of notice, the lapse of time or both) and the consummation of the
transactions contemplated hereby, (a) do not require the consent of any Third
Party; (b) do not conflict with, result in a breach of, or constitute a default
under, its organizational documents or any other material contract or agreement
to which it is a party or by which it may be bound or affected; and (c) do not
violate in any material respect any provision of applicable law or any order,
injunction, judgment or decree of any Governmental Entity by which it may be
bound, or require any regulatory filings or other actions to comply with the
requirements of applicable law, except to the extent that either Party is
required to file any notification pursuant to applicable anti-trust or
competition laws. It is not a party to, nor is it bound by, any agreement or
commitment that prohibits the execution and delivery of this Agreement.

 

(iv) No insolvency proceedings of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting it are pending or threatened, and it has not
made any assignment for the benefit of creditors or taken any action in
contemplation of, or which would constitute the basis for, the institution of
such insolvency proceedings.

 

(v) There is no action, suit, proceeding or investigation pending or threatened
against it which questions the validity of this Agreement. It is not in
violation of any applicable law in respect of the conduct of its business or the
ownership of its properties which violation would have a material adverse effect
on its business or the ownership of its properties, and it shall undertake its
obligations hereunder in accordance in all material respects with applicable
law.

 

B.                 Covenants of Company. During the Term:

 

(i) Company and its Affiliates shall have valid arrangements with all of its
Subcontractors, consultants and employees that are enforceable in accordance
with its terms, except as enforcement may be limited or affected by applicable
bankruptcy, insolvency, moratorium, reorganization or other laws of general
application relating to or affecting creditors’ rights generally, and are
sufficient to assign all of their rights, title and

 

 29 

CONFIDENTIAL



interest in and to all Inventions or other technology or intellectual property
developed or created by them in connection with this Agreement to Company or its
Affiliates, as applicable, in order to effect the ownership principles set forth
in Section 3.A.

 

(ii) Company shall not enter into any agreement, contract, lease, license,
instrument or other arrangement with a Third Party that results in a breach of
or constitutes a default under this Agreement.

 

(iii) Company and its Affiliates, Subcontractors, and sublicensees shall not (a)
exercise the licenses granted in Section 2.A outside the Field or (b) knowingly
sell JV Jet Products to customers for use outside the Field.

 

(iv) Company shall not, and shall use reasonable efforts to ensure that its
Affiliates, Subcontractors, sublicensees and customers do not, use or sell any
JV Jet Product for any use outside the Field.

 

C.                 Representations and Warranties of AMYRIS. AMYRIS represents
and warrants, as of the Effective Date, that:

 

(i) AMYRIS and/or its Affiliates (a) owns and possesses sufficient right, title
and interest in the AMYRIS Licensed IP to grant the rights granted herein, (b)
has a valid and enforceable written license to the AMYRIS Licensed IP that
includes the right to sublicense to the extent of the licenses granted herein
and/or (c) has obtained all necessary consents of any Third Party required, for
AMYRIS and/or any of its Affiliates to grant the licenses and sublicenses to
Company with respect to the AMYRIS Licensed IP granted herein.

 

(ii) The non-financial terms of this Agreement are no less favorable than those
licenses that AMYRIS grants to other partners for the Manufacture of farnesene
and/or farnesane.

 

(iii) AMYRIS has provided to Company an accurate and complete list of all
existing agreements between AMYRIS (and/or its Affiliates) and Third Parties
that provide to AMYRIS (and/or its Affiliates) licenses or other rights to
AMYRIS Licensed IP that AMYRIS believes may be necessary for the practice of the
AMYRIS Licensed IP by the Company with respect to the JV Jet Products under the
licenses granted in Section 2.A(i)(a) and (c), and has disclosed to the Company
all terms in such agreements that would impose any obligations on Company beyond
those set forth in this Agreement.

 

(iv) The AMYRIS Licensed IP is subject to no Liens and/or other restrictions
and/or limitations, in each case which would prevent the grant to Company of the
licenses set forth herein on the terms and conditions set forth herein, and
neither AMYRIS nor any of its Affiliates has granted any Third Party any rights
under the AMYRIS Licensed IP or the Strain Improvement Technology in the Field
that would conflict with the licenses granted to the Company herein.

 

 30 

CONFIDENTIAL



(v) Neither AMYRIS nor any of its Affiliates is in material breach of any of its
agreements with Third Parties and no Third Party has notified AMYRIS and/or any
of its Affiliates of any material breach of such Third Party Agreement(s), in
each case that remains uncured and which would result in a material adverse
effect on the ability of AMYRIS and/or its Affiliates to perform its obligations
hereunder. AMYRIS and/or its Affiliates have not received written notice from
any licensor under a Third Party Agreement purporting to terminate, and/or
restrict the scope of, AMYRIS' rights under such Third Party Agreement by reason
of any action and/or omission of AMYRIS and/or its Affiliates.

 

(vi) Except as provided by AMYRIS to TOTAL prior to the Effective Date, AMYRIS
and its Affiliates (a) have not received any communications alleging that any
use of the AMYRIS Licensed IP by AMYRIS or any of its Affiliates has violated,
infringed or misappropriated or would violate, infringe or misappropriate any of
the intellectual property of any other person or entity and (b) has no Knowledge
of any Third Party infringement, misappropriation or violation of any AMYRIS
Licensed IP.  

 

(vii) To its Knowledge, there are no pending or issued patent rights of any
Third Party that foreclose practice of any AMYRIS Licensed IP for the following
purposes: (a) to make farnesene using the Mevalonate Pathway or (b) to Make and
Sell JV Jet Products.

 

(viii) Novvi, per Section 5.2 of the IP License Agreement, has (a) agreed that
AMYRIS and/or its Affiliates solely and exclusively own the AMYRIS Biofene
Manufacturing Technology and (b) has assigned exclusively to AMYRIS all rights,
title, and interest in and to any and all inventions, discoveries, data and
information, whether or not copyrightable or patentable, conceived, reduced to
practice, made, observed or developed (together with all intellectual property
rights related thereto) by or on behalf of Novvi or its Affiliates or
sublicensees, solely or jointly with others, or jointly by or on behalf of
AMYRIS and Novvi (or their respective Affiliates, employees, sublicensees,
contractors, or agents), in each case that are based upon, derived from,
incorporating, in connection with, or related to the Amyris Biofene
Manufacturing Technology. The “AMYRIS Biofene Manufacturing Technology” are
patents and know-how that are controlled by AMYRIS and are necessary or
reasonably useful for the development, making (and having made), offering for
sale, sale, and importing of farnesene itself, including, but not limited to,
Farnesene Strains and any patents and know-how related to the genetic
engineering of such Farnesene Strains, the fermentation methods for making
farnesene, the methods of recovery of farnesene from fermentation broth, the
processes of isolating farnesene directly from fermentation broth, and the
methods of purifying farnesene.

 

(ix) Except as provided by AMYRIS to TOTAL prior to the Effective Date, to
AMYRIS’s Knowledge: (a) there is no claim by any Person contesting the validity
and/or enforceability of the Patents within the AMYRIS Licensed IP, and/or use
and/or ownership of the AMYRIS Licensed IP, is currently outstanding and/or
threatened, and (b) there is no pending (i.e., filed and/or requested)
interference and/or litigation that involves any of the Patents within the
AMYRIS Licensed IP licensed hereunder.

 

 31 

CONFIDENTIAL



D.                AMYRIS' Covenants. AMYRIS hereby covenants that during the
Term:

 

(i) AMYRIS and its Affiliates shall timely pay all maintenance costs, annuity
payments and similar fees due with respect to all Patents within the AMYRIS
Licensed IP issued in the following countries: United States, Europe (in any
country(ies) where any European Patent was validated), Brazil, Canada, China,
India, and Japan. AMYRIS shall notify Company prior to abandoning any other
issued Patents within the AMYRIS Licensed IP with respect to which Company has
an enforcement right pursuant to Section 3.D and, subject to rights granted to
TOTAL under the EU Diesel Fuel License Agreement, afford Company an opportunity
to pay the maintenance fees and annuity payments associated with such Patents
and if the Company makes such payments, AMYRIS and each of its Affiliates shall
promptly assign to the Company its entire right, title and interest in such
Patent. To the extent that AMYRIS has an obligation to assign a Patent to
Company under this paragraph and also to assign the same Patent to TOTAL under
the EU Diesel Fuel License Agreement, AMYRIS’ obligations under the EU Diesel
Fuel License Agreement shall take precedence. AMYRIS shall notify Company if any
Patents within the AMYRIS Licensed IP become subject to an interference,
reissue, or re-examination. In such event, if AMYRIS elects not to undertake
commercially reasonable efforts to respond to such interference, reissue or
re-examination and defend the claims at issue, then it shall notify Company and
afford Company the right to respond thereto. Notwithstanding the foregoing,
Company’s rights with respect to prosecution under this clause (i) shall apply
with respect to in-licensed AMYRIS Licensed IP only to the extent that AMYRIS
has the right to afford the Company such rights, e.g., AMYRIS controls
prosecution of the applicable patent applications or patent rights under the
applicable license agreement. To the extent that AMYRIS has an obligation to
allow Company to respond to an interference, reissue or re-examination under
this paragraph and also to allow TOTAL to respond to the same interference,
reissue or re-examination under the EU Diesel Fuel License Agreement, Company
agrees that AMYRIS’ obligations under the EU Diesel Fuel License Agreement shall
take precedence.

 

(ii) For so long as any Third Party Agreement is necessary or materially useful
for Company to Make and Sell the JV Jet Products using a Commercial Farnesene
Strain (“Subject Third Party Agreement”), (a) with respect to Subject Third
Party Agreements that are necessary for Company to practice the licenses in
Section 2.A(i)(a), (b), or (c), AMYRIS shall, and shall cause each of its
Affiliates to, comply with all of its obligations under the Subject Third Party
Agreements and will not terminate or amend such Subject Third Party Agreement in
each case in any manner which diminishes the licenses to Company or increases
any obligations of Company with respect to the AMYRIS Licensed IP that is
subject to such Subject Third Party Agreement (“Detriment”) without the consent
of Company and (b) with respect to Subject Third Party Agreements that are
materially useful for Company to practice the licenses in Section 2.A(i)(a),
(b), or (c), AMYRIS shall provide advance written notice to Company in
connection with terminating or amending such Subject Third Party Agreement that
would result in a Detriment. In addition, AMYRIS will, and will cause each of
its Affiliates to, notify Company promptly, if AMYRIS and/or any of its
Affiliates receives notice, whether or not there is a cure period, from a Third
Party that AMYRIS and/or any of its Affiliates and/or other licensees is in
material breach of any such Subject Third Party Agreement if such material
breach could

 32 

CONFIDENTIAL

 

result in a Detriment, and/or notice from any Third Party which purports to
modify and/or terminate any such Subject Third Party Agreement in a manner that
would cause a Detriment. AMYRIS will and will cause its Affiliates to take
prompt and commercially reasonable steps to cure any such breach. AMYRIS
acknowledges that any breach of such Subject Third Party Agreement(s) by AMYRIS
and/or its Affiliates may result in damage to Company with respect to the
subject AMYRIS Licensed IP, which may include loss of license rights to such
AMYRIS Licensed IP and/or monetary damages. For any Subject Third Party
Agreement entered into by AMYRIS after the Effective Date that satisfies the
criteria above, AMYRIS agrees that it will use commercially reasonable efforts
to obtain an agreement from the licensor that Company can continue with its
sublicense if the license to AMYRIS under the applicable Subject Third Party
Agreement is terminated, that Company may approach AMYRIS' licensors under the
Subject Third Party Agreements for the limited purpose of obtaining an agreement
from such a licensor that Company can continue with it sublicense if the license
to AMYRIS under the applicable Subject Third Party Agreement is terminated, and
AMYRIS agrees that it shall facilitate such contact, on Company's request, and
AMYRIS will not object to such an agreement.

 

(iii) AMYRIS shall not enter into any agreement, contract, lease, license,
instrument or other arrangement with a Third Party that results in a breach of
or constitutes a default under this Agreement or that would conflict with the
licenses and rights granted to the Company hereunder.

 

(iv) No member of the AMYRIS Family other than a Third Party Acquirer shall
commercialize, or grant any Third Party any rights to commercialize, any
isoprenoid or isoprenoid-derived compound for a Jet Product or otherwise conduct
or authorize any activity in conflict with the licenses granted in Section 2,
provided that the exercise of its retained rights hereunder as set forth in
Section 2.A(iv) above shall not be construed as a violation of this clause (iv).

 

(v) Company shall not be obligated to pay to AMYRIS any fees of any type
(including royalties, milestones, maintenance, sublicense, etc.) beyond any
amounts due under Section 2.A(iii) or (vii) or Section 2.B for its use, license,
sublicense and/or any other commercial exploitation of the licenses granted
Company herein with respect to the AMYRIS Licensed IP.

 

(vi) AMYRIS shall promptly inform Company if AMYRIS and/or any of its Affiliates
becomes aware of any action, suit, investigation and/or proceeding pending
and/or threatened before any arbitrator and/or any governmental authority, in
each case, to which AMYRIS or any of its Affiliates is a party, which could
reasonably be expected to have a material adverse effect on the ability of
Company and/or any of its Affiliates to practice any of the rights granted
Company in this Agreement.

 

(vii) Until the expiration or termination of the Collaboration Agreement, AMYRIS
shall not, without prior notice to Company, enter into any grant or contract
that may provide any government or non-for profit entity any rights (e.g.,
rights provided to the U.S. Government under 35 U.S. 200 et seq. or any similar
provisions of foreign law) to any patent application or patents resulting from
work done in connection with such grant or contract that

 

 33 

CONFIDENTIAL



would be materially useful in connection with the conduct of the Biofene
Development Project or to Manufacture farnesene to make JV Jet Products or to
Make and Sell JV Jet Products.

 

(viii) AMYRIS shall not, and shall not permit any Affiliate to, create, incur,
assume or permit to exist any Lien on any Invention within the AMYRIS Licensed
IP owned by AMYRIS or its Affiliates as of the Effective Date or hereafter
acquired; provided, however, that AMYRIS and its Affiliates shall not be
precluded by this clause (viii) from granting licenses to its Affiliates and
Third Parties under the AMYRIS Licensed IP, provided that such licenses do not
conflict with the licenses and other rights granted to the Company hereunder.
For clarity, nothing in this clause (viii) shall restrict the granting by AMYRIS
of (a) licenses with respect to products other than JV Jet Products, (b)
licenses outside the Field or (c) licenses within the scope of AMYRIS’ retained
rights under Section 2.A(iv).

 

(ix) AMYRIS shall not, and shall not permit any Affiliate to, use any Known
By-Product to Make or Sell any JV Jet Product except in connection with the
Brazil Jet Business.

 

(x) AMYRIS shall not amend the terms of the IP License Agreement with regard to
its prohibition on Novvi’s sale of its by-products for use as jet fuel (the
“Novvi By-Product Restriction”), without the express prior written consent of
the Company.

 

(xi) In the event that the Company or AMYRIS become aware that Novvi has
breached the Novvi By-Product Restriction, it shall notify the other providing
detailed information. In the event that Novvi breaches the Novvi By-Product
Restriction, AMYRIS, upon Company’s written request, agrees to use its best
efforts to enforce the Novvi By-Product Restriction against Novvi including, if
necessary, promptly commencing legal action against Novvi to cease such breach
and recover damages for such breach.

 

(xii) AMYRIS shall not, and shall not assist (by joining as a party or
otherwise) any Third Party to, commence or conduct any legal action against the
Company or its sublicensees or Subcontractors for the production of any
By-Products in compliance with the terms of this Agreement.

 

E.                 Disclaimer. Except as provided in this ARTICLE 4, neither
Party makes any warranties to the other, whether express or implied, including
without limitation any warranty of merchantability or fitness for a particular
purpose, as to any product or process, or as to the validity or scope of any of
intellectual property or that the practice of any of intellectual property will
be free from infringement of any patent or other proprietary right of any Third
Party or TOTAL or any of its Affiliates.

 

 34 

CONFIDENTIAL



ARTICLE 6. INDEMNITY; LIMITATION OF LIABILITY

 

F.                  Indemnification.

 

(i) Indemnification by Company. Company shall defend, indemnify, and hold AMYRIS
and AMYRIS’ officers, directors, employees, and agents (the “AMYRIS
Indemnitees”) harmless from and against any and all damages, liabilities,
judgments, recoveries, costs, and expenses (including court costs and reasonable
attorneys’ fees and expenses), resulting from any claims, suits, actions or
proceedings of any Third Party (collectively, “Claims”) to the extent that such
Claims arise out of, are based on, or result from (a) a breach of any of
Company’s representations, warranties, covenants and/or obligations under this
Agreement; (b) the willful misconduct or grossly negligent acts of Company or
its Affiliates, or the officers, directors, employees, or agents of Company or
its Affiliates in connection with its activities under this Agreement; or (c)
the exercise by Company of the licenses granted hereunder (excluding claims for
infringement and misappropriation of a Third Party’s intellectual property for
which AMYRIS is obligated to indemnify Company pursuant to Section 5(A)(ii)(b)
below); in each case except to the extent such Claims arise out of, are based
on, or result from (x) a breach by AMYRIS of any of AMYRIS’ representations,
warranties, covenants and/or obligations under this Agreement; or (y) the
willful misconduct or grossly negligent acts of AMYRIS, its Affiliates, or the
officers, directors, employees, or agents of AMYRIS or its Affiliates.

 

(ii) Indemnification by AMYRIS. AMYRIS shall defend, indemnify, and hold Company
and its Affiliates and each of their officers, directors, employees, and agents
(the “Company Indemnitees”) harmless from and against any and all damages,
liabilities, judgments, recoveries, costs, and expenses (including court costs
and reasonable attorneys’ fees and expenses), resulting from any Claims (as
defined in Section 5.A(i) above) to the extent that (A) such Claims arise out
of, are based on, or result from (a) a breach of any of AMYRIS’ representations,
warranties, covenants and/or obligations under this Agreement, (b) any
manufacture by the Company of farnesene that allegedly has infringed or
misappropriated a Third Party’s intellectual property, but only to the extent
such alleged infringement or misappropriation is directly attributable to
Company’s adherence to AMYRIS’ then approved farnesene manufacturing process (as
provided in the Successful Commercial Transfer) licensed from AMYRIS as part of
the AMYRIS Licensed IP and not to any deviation or modification from such
process made by or on behalf of Company other than a deviation or modification
made by Company at the written direction of AMYRIS, (c) the willful misconduct
or grossly negligent acts of AMYRIS, its Affiliates, or the officers, directors,
employees, or agents of AMYRIS or its Affiliates or (B) such Claims (a) are
Patent infringement claims brought by Novvi against the Company, (b) allege that
one or more of the JV Jet Products infringes one or more Patents owned by Novvi
and (c) are based on Inventions conceived and reduced to practice by Novvi; in
each case ((A) and (B)), except to the extent such Claims arise out of, are
based on, or result from (x) a breach by Company of any of Company’s
representations, warranties, covenants and/or obligations under this Agreement;
or (y) the willful misconduct or grossly negligent acts of Company and its
Affiliates or the officers, directors, employees, or agents of Company or its
Affiliates.

 

 35 

CONFIDENTIAL



(iii) Indemnification Procedures. In the event that a Party claiming indemnity
under this Section 5.A (the “Indemnified Party”) becomes aware of any Claim for
which it seeks indemnification from the other Party (the “Indemnifying Party”),
the Indemnified Party shall: (a) reasonably promptly notify Indemnifying Party
thereof, in no event later than ten (10) business days after the Indemnified
Party becomes aware of such Claim (provided that failure to provide such notice
will not release the Indemnifying Party from any of its indemnity obligations
hereunder except to the extent that such failure increases the Indemnifying
Party's indemnity obligation); (b) permit the Indemnifying Party to assume
control of the defense or settlement of the Claim; (c) at the Indemnifying
Party’s expense, provide the Indemnifying Party with reasonable cooperation in
the defense or settlement thereof; and (d) not settle any such claim without the
Indemnifying Party’s written consent, not to be unreasonably withheld. The
Indemnified Party may participate in and monitor such defense with counsel of
its own choosing at its sole expense. If the Indemnifying Party does not assume
and conduct the defense of the claim as provided above, (x) the Indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to the claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(y) the Indemnifying Party shall remain responsible to indemnify the Indemnified
Party as provided in this Section 5.A.

 

B.                 Insurance. Prior to the commencement of its operational
activities, Company shall acquire, and thereafter maintain, product liability
insurance and general commercial liability insurance, to the extent, in amounts
and from carriers with quality ratings not lower than industry standards for a
similarly situated company, during the Term and thereafter for so long as
Company is exercising its license rights granted hereunder and including with
respect to Company’s facilities used in conducting such activities. Company
shall provide to AMYRIS a certificate of insurance evidencing such coverage upon
request.

 

C.                 Limitation of Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR WITH
RESPECT TO A BREACH OF ARTICLE 6, NEITHER PARTY, NOR ANY OF ITS AFFILIATES,
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED
HEREUNDER. FOR CLARITY, ANY DAMAGES FINALLY AND ACTUALLY SUFFERED BY AN
INDEMNIFIED PARTY (WHETHER BY A FINAL JUDGMENT OF A COURT OF LAW OR THROUGH A
SETTLEMENT) ARISING OUT OF A CLAIM FOR WHICH THE INDEMNIFIED PARTY IS
INDEMNIFIABLE UNDER THIS ARTICLE 5 SHALL BE DEEMED DIRECT DAMAGES FOR PURPOSE OF
THIS SECTION 5.C. NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY PUNITIVE DAMAGES HEREUNDER.

 

 36 

CONFIDENTIAL



ARTICLE 7. CONFIDENTIALITY

 

A.                Confidential Information. Except to the extent expressly
authorized by this Agreement or otherwise provided herein or agreed in writing
by the Parties, during the Term and for two (2) years thereafter, each Party
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as permitted in this Agreement, the
Collaboration Agreement, the Company Articles of Association, or the Company
Shareholders’ Agreement, any Inventions or other confidential information,
including any information relating to any Strain, disclosed to it by the other
Party or its Affiliates pursuant to this Agreement (collectively, “Confidential
Information” of the disclosing Party). Each Party shall use at least the same
standard of care as it uses to protect proprietary or confidential information
of its own, but in no event less than reasonable care, to ensure that its and
its Affiliates’ and sublicensees’ employees, previous employees, agents,
consultants, Subcontractors, and other representatives do not disclose or make
any unauthorized use of the Confidential Information of the other Party. Each
Party shall promptly notify the other upon discovery of any unauthorized use or
disclosure of the other Party’s Confidential Information. The terms and
conditions of this Agreement (but not the existence hereof) shall be the
Confidential Information of both Parties. Any Confidential Information disclosed
hereunder shall be the Confidential Information of the disclosing Party. The
receiving Party is permitted to use such Confidential Information only to the
extent permitted in this Agreement, the Collaboration Agreement, the Company
Articles of Association, or the Company Shareholders’ Agreement. Any Inventions
owned by AMYRIS under this Agreement (including by reference to the
Collaboration Agreement in Section 3.A above) shall constitute Confidential
Information of AMYRIS.

 

B.                 Exceptions. The obligations of non-disclosure and non-use
under Section 6.A shall not apply to any Confidential Information of a
disclosing Party if the receiving Party can prove by contemporaneous written
documentation or otherwise reasonably demonstrate that such Confidential
Information: (1) is at the time of receipt, or thereafter becomes, through no
breach of this Agreement, the Collaboration Agreement, the Company Articles of
Association, or the Company Shareholders’ Agreement by the receiving Party,
generally known or publicly available; (2) is known by the receiving Party at
the time of receiving such Confidential Information; (3) is hereafter furnished
to the receiving Party by a Third Party, which is not, to the receiving Party’s
reasonable knowledge, in breach of any confidentiality obligation related to
such information; (4) is independently discovered or developed (in the case of
the Company, without the practice of the licenses granted hereunder or reference
to the AMYRIS Licensed IP or the Confidential Information of AMYRIS, and without
use of Confidential Information of AMYRIS under the Collaboration Agreement, the
Company Articles of Association, or the Company Shareholders’ Agreement and
without violation of any agreement between AMYRIS and any of its Affiliates, on
the one hand, and TOTAL or any of its Affiliates, on the other hand), (5) is the
subject of a written permission to disclose provided by the disclosing Party; or
(6) is disclosed pursuant to any ruling of a governmental or regulatory
authority or court or by mandatory law, provided that written notice of such
ruling is given, as soon as reasonably possible, to the disclosing Party so as
to give the disclosing Party an opportunity to intervene and provided further
that the receiving Party uses reasonable efforts to obtain assurance that the
Confidential Information shall be treated confidentially. In addition,

 

 37 

CONFIDENTIAL



each Party may disclose Confidential Information of the other Party to the
extent such disclosure is reasonably necessary in the following instances:

 

(i) filing or prosecuting Patents as permitted by this Agreement (but such
disclosure must comply with Section 6(C) below);

 

(ii) regulatory filings for products to which such Party has a license or a
right to develop hereunder;

 

(iii) prosecuting or defending litigation as permitted by or relating to this
Agreement;

 

(iv) otherwise required by law or the requirements of a national securities
exchange or other similar regulatory body; provided that the receiving Party
shall (a) provide the disclosing Party with reasonable advance notice of, and an
opportunity to comment on, any such required disclosure, to the extent such
advance notice is legally permitted, (b) if requested by the disclosing Party,
and at the disclosing Party’s expense, seek confidential treatment with respect
to any such disclosure to the extent available, and (c) use good faith efforts
to incorporate the comments of the disclosing Party in any such disclosure or
request for confidential treatment;

 

(v) complying with applicable Legal Requirements or governmental requests;

 

(vi) disclosure to its Affiliates, licensees, sublicensees and Subcontractors
and their respective representatives, who reasonably need to know such
Confidential Information for the purpose of performing the obligations or
exercising its license rights as described in this Agreement and internal
reporting to its Affiliates, provided, in each case, each Party shall be
responsible for ensuring that all such representatives to whom the Confidential
Information is disclosed under this Agreement shall keep such information
confidential and shall not disclose the same to any unauthorized person; or

 

(vii) to underwriters or investors or potential investors or their counsel or
accountants in connection with a Monetization (as defined in Section 13.6 of the
Collaboration Agreement) or other investment transaction (and to its and their
respective Affiliates, representatives and financing sources); provided,
however, that each such Third Party to whom information is disclosed will (a) be
subject to obligations of confidentiality substantially similar hereunder, (b)
be informed of the confidential nature of the Confidential Information so
disclosed, and (c) agree to hold such Confidential Information subject to the
terms thereof; provided, that the disclosure rights shall not apply with respect
to the other Party’s intellectual property.

 

C.                 Public Disclosures of Technical Information. If Company seeks
to publish any technical information relating to any Strain, the substance of
which has not been previously approved by AMYRIS for publication or disclosure,
Company shall first provide to AMYRIS the material proposed for disclosure or
publication, such as by oral

 

 38 

CONFIDENTIAL



presentation, manuscript or abstract, and AMYRIS shall have the right to review
and comment on all such material. Before any such material is submitted for
publication, Company shall deliver a complete copy to AMYRIS at least sixty (60)
days prior to submitting the material to a publisher or initiating any other
disclosure. AMYRIS shall review any such material and give its comments to
Company as soon as practicable, but no later than forty-five (45) days after
delivery of such material to Company. Company shall not publish any such
technical information, the substance of which has not been previously approved
by AMYRIS for publication or disclosure, without AMYRIS’ prior written consent
in each instance, which consent shall not be unreasonably withheld or delayed.
For clarity, such consent is not required for disclosures relating to the JV Jet
Products to the extent such disclosure does not comprise technical information
relating to Strains.

 

D.                Publicity and Disclosure of this Agreement. A Party that
desires to make, or that is required to make pursuant to applicable laws or
regulations, any press release or other public disclosure regarding the
existence or terms of this Agreement (including the identity of the other Party
to this Agreement) shall first consult with the other Party (to the extent such
consultation does not violate applicable laws or regulations) with respect to
the text and timing of such press release or other public disclosure and shall
obtain the other Party’s approval over the text and timing of such release and
disclosure prior to the issuance or disclosure thereof (to the extent such
approval does not violate applicable laws or regulations). Following the initial
press release or other public disclosure announcing the existence or terms of
this Agreement (if any), each Party shall be free to disclose, without the other
Party’s prior written consent, the existence of this Agreement, the identity of
the other Party and those terms of this Agreement which have already been
publicly disclosed in accordance herewith.

 

E.                 Residuals. Nothing in this Agreement shall restrict any
employee or representative of a Party from using general ideas, concepts,
practices, learning, or know-how relating to any activities conducted on behalf
of the Company (“General Know-How”) that are retained in the unaided memory of
such employee or representative following performance of the Biofene Development
Project and such employee or representative is not aware at the time of use that
such information is Confidential Information of the other Party, provided that
the foregoing is not intended to grant, and shall not be deemed to grant (i) any
right to disclose the Confidential Information of the other Party, or (ii) any
license under any Patents of the other Party. The General Know-How shall in no
event include any financial, business statistical, or personnel information
specific to the other Party. A person’s memory is “unaided” if such person has
not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it otherwise than as authorized
pursuant to this Agreement.

 

ARTICLE 8. TERM AND TERMINATION

 

A.                Term. The term of this Agreement shall commence on the
Effective Date and remain in effect for fifty (50) years (the “Term”).

 

B.                 Consequence of Events. The Parties agree as follows:

 

 39 

CONFIDENTIAL



(i) Buy-Out Closing. For clarity, this Agreement shall remain in full force and
effect in the event of any Buy-Out Closing.

 

(ii) Change of Control of AMYRIS. For clarity, this Agreement shall remain in
full force and effect in the event of any Change of Control of AMYRIS.

 

(iii) Termination of Collaboration Agreement. For clarity, the Parties agree
that, regardless of any termination of the Collaboration Agreement, this
Agreement shall remain in full force and effect according to its terms.

 

C.                 Termination of Agreement.

 

(i) The licenses granted to the Company herein shall be irrevocable (other than
as specified in this Section 7.C), provided in the case of a material breach
(but only in the case of a material breach) of the relevant license, AMYRIS
shall have a right to terminate the applicable license in accordance with the
following. If AMYRIS believes any such breach by the Company has occurred,
AMYRIS shall within thirty (30) days provide written notice to Company
describing the specific alleged material breach. If a material breach is not
cured within ninety (90) days of the Company’s receipt of such notice, then
AMYRIS may terminate the applicable license with further written notice to
Company (A) immediately at the end of such ninety (90) day period, if the
Company has not contested the allegation, or (B) if the Company has contested
such allegation, only upon a final written determination, if any, of an
arbitrator in a proceeding subject to Section 8.B that an uncured material
breach has occurred. For clarity, in the case of any dispute between the Parties
as to whether any uncured material breach has occurred that would permit AMYRIS
to terminate a license or this Agreement, no notice of termination may be given
and no such termination shall be effective until the final resolution of a
dispute resolution proceeding conducted pursuant to Section 8.B, and such
licenses may only be terminated if the arbitrator finally determines an uncured
material breach has occurred.

 

(ii) In the case of an uncured material breach of Section 2.E(i) or (ii) by the
Company, then, except to the extent Section 7.C(iii) below applies, AMYRIS shall
have the right to terminate the licenses granted in Section 2.A in their
entirety in accordance with the procedure described in Section 7.C(i) above, and
in the case of such a license termination, this Agreement shall terminate
concurrently.

 

(iii) In the case of any uncured material breach by the Company based on the use
of any Intermediate Strain or any other Strain that is a genetic manipulation or
modification of any Intermediate Strain (other than any Commercial Farnesene
Strain(s)) outside the scope of the limited license in Section 2.A(i)(b), then
in accordance with the procedure described in clause 7.C(i) above, AMYRIS shall
have the right to terminate the license granted in Section 2.A(i)(b) and all
other rights of Company permitting its development and use of Intermediate
Strains, including Company’s right to release of the Escrowed Materials relating
to the Intermediate Strains) as described in clause (i) above but AMYRIS may not
otherwise terminate any provision of this Agreement or this Agreement in its
entirety.

 

 40 

CONFIDENTIAL



(iv) For purposes of determining whether a material breach that would trigger a
right of termination under Section 7.C has occurred, any Affiliate of the
Company shall be treated as if it was the Company.

 

(v) Except as expressly provided in this Section 7.C(v), no acts or omissions of
any Subcontractor or sublicensee of the Company shall be the basis of any
termination of this Agreement. In the event that any Subcontractor or
sublicensee of Company violates Section 2.E(i) or Section 2.E(ii)(a) or (b),
then such violation may provide a basis for a material breach and termination of
this Agreement under Section 7.C(ii) above, but only if the Company fails to use
commercially reasonable efforts to cure such breach, which efforts may include
terminating its agreement with such Subcontractor or sublicensee and initiating
and continuing to pursue appropriate legal action to stop such unauthorized
activity. In the event that a sublicensee or Subcontractor of Company uses any
Intermediate Strain in a manner that exceeds the scope of or violates the
restrictions on the exercise of the license in Section 2.A(i)(b), then in
accordance with the procedure described in Section 7.C(i) above, AMYRIS shall
have the right to terminate the license in Section 2.A(i)(b) pursuant to Section
7.C(iii) and Company’s related rights in respect of Intermediate Strains but
only if the Company is not using commercially reasonable efforts to cure such
breach, which efforts may include terminating its agreement with Affiliate,
sublicensee or Subcontractor pertaining to the Intermediate Strain(s) and
initiating and continuing to pursue appropriate legal action to stop such
unauthorized activity.

 

D.                Conversion to Non-Exclusive License. In the event of the
expiration of this Agreement at the end of the Term, the Company shall retain a
perpetual, non-exclusive (subject to Section 2.A(iv)), royalty-free (subject to
Section 2.A(iii) and (vii) and Section 2.B) right and license under the AMYRIS
Licensed IP, in each case that is necessary or, in the case of the AMYRIS
Farnesene Production IP, useful to Make and Sell JV Jet Products within the
Territory.

 

 

 

 

 



 41 

CONFIDENTIAL

 

E.                 Effects of Termination.

 

1. Strains; Return or Destruction of Confidential Information. Except as
provided in Section 7.D, upon expiration or termination of this Agreement and/or
the licenses granted herein, as applicable, Company shall immediately cease and
cause its Affiliates, sublicensees and Subcontractors to cease use of any AMYRIS
Licensed IP, Strain Improvement Technology and all Company Strains (or in the
case of a termination under Section 7.C(iii), the Intermediate Strains and any
Strains derived therefrom) and within ninety (90) days following a written
request from the other Party, each receiving Party shall at the disclosing
Party’s discretion, promptly destroy or return to the disclosing Party (a) all
written copies of the disclosing Party’s Confidential Information that is marked
confidential and (b) all biological materials (including all Company Strains),
in each case (a) and (b) to which the receiving Party does not retain rights
hereunder, except that the receiving Party may retain such Confidential
Information or materials, to the extent that the receiving Party requires such
Confidential Information or materials for the purpose of performing any
obligations under this Agreement that may survive such expiration or
termination, or with respect to Confidential Information only for archival
purposes or for information contained in management reports.

 

2. Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement to the Company are, and will otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as that term
is defined in the Bankruptcy Code. Company, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. Upon the filing of a case by or against
AMYRIS or any AMYRIS Affiliate (the “Bankrupt Entity”), including without
limitation, AMYRIS Fuels LLC, AB Technologies LLC, and/or AMYRIS Brasil Ltda.
(each of such Affiliates, a “Co-Licensor”) under the Bankruptcy Code, then (a)
Company shall be entitled to the fullest protections conferred upon licensees
under Section 365(n) of the Bankruptcy Code, or any similar provision; (b)
AMYRIS and each Co-Licensor shall perform all of its obligations under this
Agreement; (c) the Bankrupt Entity shall immediately, without the need for any
further request by Company, or notice or hearing, provide to Company a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property (which embodiments,
throughout this Agreement, shall include without limitation, the Escrowed
Materials), or any other information necessary or desirable for Company to
utilize such intellectual property; and (d) AMYRIS and each Co-Licensor shall
not interfere with the rights of Company as provided in this Agreement, or in
any agreement supplementary to this Agreement, to such intellectual property
(including such embodiment), including any right to obtain such intellectual
property (and such embodiment) from another entity or person. To the extent
AMYRIS and/or a Co-Licensor rejects this Agreement under the Bankruptcy Code and
Company elects to retain its rights, (x) Company shall have the full rights
provided to it under Section 365(n) of the Bankruptcy Code; (y) the waivers
under Section 365(n)(2)(C) shall apply only to rights of setoff and
administrative claims arising solely out of this Agreement, and not to any other
agreements or instruments, including, without limitation, claims or rights
arising out of agreements supplementary to this Agreement; and (z) the Bankrupt
Entity shall, without

 42 

CONFIDENTIAL

 

need for notice or hearing, provide to Company any intellectual property
(including such embodiment) held by AMYRIS and/or each Co-licensor and/or any
other entity or person, and shall not interfere with the rights of Company as
provided in this Agreement, or any agreement supplementary to this Agreement, to
such intellectual property (including such embodiment) including any right to
obtain such intellectual property (and such embodiment) from another entity or
person. For purposes of this Agreement, the term “embodiment” shall mean any and
all materials required to be delivered by AMYRIS or a Co-Licensor to Company
hereunder and any materials relating to the licenses granted hereunder which, in
the course of dealing between the Parties under this Agreement, are customarily
delivered, in whatever format (whether electronic, written or otherwise). All
written agreements entered into relating to and in connection with the Parties’
performance hereunder from time-to-time, shall be considered agreements
“supplementary” to this Agreement for purposes of Section 365(n) of the
Bankruptcy Code. AMYRIS and each Co-Licensor acknowledges and agrees that the
rights of Company to such intellectual property (and such embodiments) are
unique, and that to the extent AMYRIS or a Co-Licensor, or their respective
trustees in bankruptcy, were to sell any portion of such intellectual property
free and clear of liens, claims or interests, Company would suffer irreparable
damages, such that AMYRIS and each Co-Licensor agrees that such sale shall not
occur without Company’s express written consent. For the avoidance of doubt,
“intellectual property,” as used in this Section 7.E.2, is limited to
intellectual property included in the AMYRIS Licensed IP and the Strain
Improvement Technology, and any tangible embodiments of such intellectual
property, and includes all such intellectual property and tangible embodiments
of such intellectual property (provided in the case of the Strain Improvement
Technology, only to the extent, and for the uses and period, described in
Section 2.A.(i)(b)).

 

3. Accrued Rights. Termination or expiration of this Agreement for any reason
shall not release either Party from any liability or obligation that already has
accrued prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is expressly stated to survive such
termination. Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

 

F.                  Survival. Subject to the other provisions set forth in this
Article 7 and any other applicable terms and conditions of this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration of this Agreement: Articles 1 (Definitions)
(to the extent any definitions are applicable after expiration hereof), 5
(Indemnity; Limitation of Liability), 6 (Confidentiality) (for the period set
forth therein), 8 (Dispute Resolution) and 9 (Miscellaneous); Sections 2.A
(License to Make and Sell JV Jet Products) (where the licenses are on the
non-exclusive basis described above), 2.B (Third Party Agreements), 2.C
(Sublicenses and Subcontracts), 2.E (Strain Restrictions), 2.F (Reporting, Audit
and Inspection Rights), 2.G (No Implied Rights), 2.I, 3.A (Ownership), 3.E
(Infringement of Third Party Rights), 3.F (Common Interest Disclosures and
Agreement), 4.E (Disclaimer), 7.C (Termination of Agreement), 7.D (Conversion to
Non-Exclusive License) and 7.E (Effects of Termination); and this

 

 43 

CONFIDENTIAL



Section 7.F (Survival). Subject to the other provisions set forth in this
Article 7 and any other applicable terms and conditions of this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive termination of this Agreement: Articles 1 (Definitions)
(to the extent any definitions are applicable after termination hereof), 5
(Indemnity; Limitation of Liability), 6 (Confidentiality) (for the period set
forth therein), 8 (Dispute Resolution) and 9 (Miscellaneous); Sections 3.A
(Ownership), 3.E (Infringement of Third Party Rights), 3.F (Common Interest
Disclosures and Agreement), 4.E (Disclaimer), 7.C (Termination of Agreement) and
7.E (Effects of Termination); and this Section 7.F (Survival).

 

ARTICLE 9. DISPUTE RESOLUTION

 

A.                Escalation. Except as provided in Section 8.B or 8.D, if any
Dispute arises between the Parties under this Agreement, such Dispute shall be
referred to the Executive Officers for further discussion and resolution. The
Executive Officers shall attempt in good faith to resolve any Dispute referred
to them pursuant to this Section 8.A within ten (10) days after such referral by
meeting (either in person or by video teleconference, unless otherwise mutually
agreed) at a mutually acceptable time, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the Dispute. If the Dispute has not been resolved within twenty (20)
days thereafter and the Dispute does not consist of a failure by the Parties to
reach agreement where one or both Parties have discretion whether to agree,
either Party may, by written notice to the other Party, elect to initiate
arbitration pursuant to Section 8.B for purposes of having the Dispute and any
related Disputes resolved. If an Executive Officer intends to be accompanied at
a meeting by an attorney, the other Executive Officer shall be given at least
forty-eight (48) hours’ notice of such intention and may also be accompanied by
an attorney. All negotiations conducted pursuant to Section 8.B, and all
documents and information exchanged by the Parties in furtherance of such
negotiations, (i) are the Confidential Information of the Parties, (ii) shall be
treated as evidence of compromise and settlement for purposes of the United
States Federal Rules of Evidence and any other applicable state or national
rules of evidence or procedure, and (iii) shall be inadmissible in any
arbitration conducted pursuant to this Section 8 or other proceeding with
respect to a Dispute.

 

B.                 Arbitration. Except for Disputes that are subject to Sections
8.C, D or E, all Disputes arising out of or in connection with this Agreement
that cannot be resolved by the Executive Officers pursuant to Section 8.A shall
be finally settled as follows:

 

(i) Except for Disputes that are subject to Section 8.C, D or E, all Disputes
arising out of or in connection with this Agreement that cannot be resolved by
the Executive Officers pursuant to Section 8.A, shall be finally settled under
the Rules of Arbitration of the International Chamber of Commerce (the “ICC
Rules”) by an arbitration tribunal appointed in accordance with the said ICC
Rules as modified hereby.

 

(ii) There shall be three (3) arbitrators, one selected by the initiating Party
in the request for arbitration, the second selected by the other Party within
twenty (20) days of receipt of the request for arbitration, and the third (who
shall act as chairperson of the arbitration tribunal) selected by the two (2)
Party-appointed arbitrators within twenty

 

 44 

CONFIDENTIAL



(20) days of the selection of the second arbitrator. In the event that the
respondent fails to select an arbitrator, or if the two Party-appointed
arbitrators are unable or fail to agree upon the third arbitrator, the
international Court of Arbitration of the International Chamber of Commerce
shall designate the remaining arbitrator(s) required to comprise the tribunal.
The claimant in the arbitration shall provide a copy of the request for
arbitration to the respondent at the time such request is submitted to the
Secretariat of the International Chamber of Commerce.

 

(iii) Each arbitrator chosen under this Section shall speak, read, and write
English fluently and shall be either (a) a practicing lawyer who has specialized
in business litigation with at least ten (10) years of experience in a law firm
of over fifty (50) lawyers or (b) a retired judge of a court of general
jurisdiction.

 

(iv) The place of arbitration shall be New York, New York. The language of the
arbitral proceedings and of all submissions and written evidence shall be
English; provided, however, that a Party, at its expense, may provide for
translation or simultaneous interpretation into a language other than English.

 

(v) The arbitrators shall issue an award within nine (9) months of the
submission of the request for arbitration. This time limit may be extended by
agreement of the Parties or by the tribunal if necessary.

 

(vi) It is expressly understood and agreed by the Parties that the rulings and
award of the tribunal shall be conclusive on the Parties, their successors and
permitted assigns. Judgment on the award rendered by the tribunal may be entered
in any court having jurisdiction thereof.

 

(vii) Each Party shall bear its own costs and expenses and attorneys' fees, and
the Party that does not prevail in the arbitration proceeding shall pay the
arbitrator's fees and any administrative fees of arbitration. All proceedings
and decisions of the tribunal shall be deemed Confidential Information of each
of the Parties, and shall be subject to Article 6.

 

For clarity, any disputes between the Parties regarding the deposit of Escrowed
Materials or access to any Escrowed Materials shall not be required to be
resolved via arbitration, and either Party may seek equitable relief for such
dispute, including without limitation, specific performance, pursuant to
Section 8.D.

 

C.                 Patent Validity and Infringement Disputes. In the event that
a Dispute arises with respect to the inventorship, scope, validity,
enforceability, revocation or infringement of a Patent, and such Dispute cannot
be resolved by the Executive Officers in accordance with Section 8.A, unless
otherwise agreed by the Parties in writing, such Dispute shall not be submitted
to arbitration in accordance with Section 8.B, and notwithstanding anything in
this Agreement to the contrary, the sole forum to resolve such Dispute shall be
to initiate litigation in a court or other tribunal of competent jurisdiction in
the country of issuance of the Patent that is the subject of the Dispute.

 

 45 

CONFIDENTIAL



D.                Equitable Relief. Notwithstanding anything to the contrary,
either Party may at any time seek to obtain equitable relief from a court of
competent jurisdiction with respect to an issue arising under this Agreement if
the rights of such Party would be prejudiced absent such relief.

 

E.                 Disputes Subject to Section 2.A(iii). In the event of any
disagreement between the Parties (or their successors) regarding the terms on
which any Inventions subject to Section 2.A(iii) shall be licensed to Company,
then at the request of Company (or its successor), such dispute be resolved by a
single arbitrator agreed by the Parties or if the Parties are unable to agree
within thirty (30) days of Company’s request, selected by the head of the New
York office of the International Chamber of Commerce. Such arbitrator shall have
expertise in the licensing of biotechnology intellectual property for industrial
applications. Each Party shall submit to the arbitrator a written brief of its
position regarding the license terms, which submission (including supporting
documentation) shall not exceed 50 pages. The arbitrator shall select the
position of one of the Parties, in its entirety, as his or her decision, and
shall have no authority to vary any of the terms of the prevailing proposal. The
Parties shall equally share the costs of such arbitration. Any such arbitration
shall be completed within 120 days of selection of the arbitrator.

 

F.                  Attorney’s Fees. If any action, proceeding or arbitration is
brought by a Party to enforce or interpret this Agreement, the prevailing Party,
in addition to all other legal or equitable remedies possessed, shall be
entitled to be reimbursed for all reasonable attorneys’ fees incurred by reason
of such action or proceeding to the extent related to the enforcement or
interpretation of this Agreement.

 

ARTICLE 10. MISCELLANEOUS

 

A.                Governing Law. This Agreement and any arbitration hereunder
shall be governed by, interpreted and construed and enforced in accordance with,
the laws of the State of New York, without giving effect to any conflicts of
laws principles thereof.

 

B.                 Entire Agreement; Modification. This Agreement, together with
the Company’s Shareholder Agreement (until a Buy-Out Closing), the Company’s
Articles of Association (until a Buy-Out Closing), and the Collaboration
Agreement, constitutes the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the Parties with respect to the subject matter hereof.
No warranty, representation, inducement, promise, understanding or condition not
set forth in this Agreement has been made or relied upon by either Party with
respect to the subject matter of this Agreement. No rights or licenses with
respect to any intellectual property right of either Party are granted or deemed
granted hereunder or in connection herewith, other than those rights expressly
granted in this Agreement. This Agreement may only be modified or supplemented
in a writing expressly stated for such purpose and signed by the Parties to this
Agreement. For clarity, except as modified herein, the Collaboration Agreement
remains in full force and effect; provided, in the event of any inconsistency
between the Collaboration Agreement and this Agreement, the terms of this
Agreement shall prevail.

 46 

CONFIDENTIAL

 

C.                 Relationship. This Agreement establishes between the Parties
an independent relationship. The Parties intend that no partnership or joint
venture is created hereby between Company and AMYRIS, that neither Party will be
a partner or joint venturer of the other Party for any purposes, and that this
Agreement will not be construed to the contrary.

 

D.                Non-Waiver. Either Party may (i) extend the time for the
performance of any of the obligations or other acts of the other Party, (ii)
waive any inaccuracies in the representations and warranties of the other Party
contained herein or in any document delivered by the other Party pursuant
hereto, or (iii) waive compliance with any of the agreements or conditions of
the other Party contained herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the Parties. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition, of this Agreement. The failure of either Party to
assert any of its rights hereunder shall not constitute a waiver of any of such
rights. Any extension of time or other indulgence granted to a Party hereunder
shall not otherwise alter or affect any power, remedy or right of the other
Party or the obligations of the Party to whom such extension or indulgence is
granted.

 

E.                 Assignment. This Agreement may not be assigned by either
Party without the express written consent of the other Party; provided, however,
that either Party may assign its rights and obligations pursuant to this
Agreement without the written consent of the other Party to any of its
Affiliates; provided, that (i) such Affiliate agrees to be bound by the terms of
this Agreement, and (ii) Company may not assign this Agreement to any AMYRIS
Competitor without the written consent of AMYRIS. In the event of any Buy-Out
Closing, notwithstanding the foregoing, this Agreement shall thereafter (a) be
assignable by Company to an AMYRIS Competitor that is an Affiliate of TOTAL
without the consent of AMYRIS; and (b) be assignable by AMYRIS to a Third Party
in connection with a Change of Control of AMYRIS. Any purported assignment not
specifically described above shall be null and void, without the express written
agreement of both Parties hereto.

 

F.                  Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any applicable
law or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect to the fullest extent permitted by
law. Upon determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner.

 

G.                Notices. Any notice to be given under this Agreement must be
in writing and delivered either in person by registered or certified mail
(postage prepaid) requiring return receipt, or by overnight courier or facsimile
confirmed thereafter by any of the foregoing, to the Party to be notified at its
address(es) given below, or at any address such Party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earliest of (a) the date of actual receipt; (b) if

 



 47 

CONFIDENTIAL



mailed, three (3) days after the date of postmark; or (c) if delivered by
overnight courier, the next business day the overnight courier regularly makes
deliveries.

 

If to Company, notices must be addressed to:

 

Hoogoorddreef 15

1101 BA

Amsterdam, the Netherlands

 

With a required copy to (which shall not constitute notice):

 

Total Energies Nouvelles Activités USA

 24 Cours Michelet

 92800 Puteaux

 France

Attn: Bernard Clément, President

 Fax. No.:

 Email:

 

If to AMYRIS, notices must be addressed to:

 

AMYRIS, Inc.

 5885 Hollis Street, Suite 100

 Emeryville, CA 94608

 Attention: General Counsel

 Facsimile:

 

H.                Force Majeure. Each Party shall be excused from liability for
the failure or delay in performance of any obligation under this Agreement by
reason of any event beyond such Party’s reasonable control including but not
limited to acts of God, fire, flood, explosion, earthquake, or other natural
forces, war, civil unrest, accident, any strike or labor disturbance, or any
other event similar to those enumerated above. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the Party has not caused such event(s)
to occur and continues to use diligent, good faith efforts to avoid the effects
of such event and to perform the obligation. Notice of a Party’s failure or
delay in performance due to force majeure must be given to the unaffected Party
promptly thereafter but no later than five (5) days after its occurrence which
notice shall describe the force majeure event and the actions taken to minimize
the impact thereof. All delivery dates under this Agreement that have been
affected by force majeure shall be tolled for the duration of such force
majeure. In no event shall any Party be required to prevent or settle any labor
disturbance or dispute.

 

I.                   Trademarks and Logos. Neither Party shall use, in
advertising or otherwise, the other Party’s or its Affiliates’ names, trade
names, trademarks, service marks, logos or other indicia of origin or refer to
the other Party or its Affiliates, directly or indirectly, in any media release,
public announcement or public disclosure relating to this Agreement or its
subject matter, including in any promotional or marketing materials, lists,
referral lists,

 



 48 

CONFIDENTIAL



or business presentations, without prior written consent from the other Party
for each such use or release. The restrictions imposed by this Section 9.I shall
not prohibit either Party from making any disclosure (a) identifying the other
Party as a counterparty to this Agreement to its or its Affiliates’ actual or
prospective acquirers, merger candidates, underwriters, or investors (and their
attorneys and accountants), (b) that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body (provided that any such disclosure shall be governed by Section 6) or
(c) with respect to which written consent of the other Party has previously been
obtained.

 

J.                   Export Control. Notwithstanding anything to the contrary
contained herein, all obligations of the Parties are subject to prior compliance
with export regulations applicable to each Party and such other related laws and
regulations as may be applicable to each Party, and to obtaining all necessary
approvals required by the applicable government entity. Each Party shall each
use its reasonable efforts to obtain such approvals for its own activities. Each
Party shall cooperate with the other Parties and shall provide assistance to the
other Parties as reasonably necessary to obtain any required approvals.

 

K.                Interpretation.

 

(i) Captions & Headings. The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

 

(ii) Singular & Plural. All references in this Agreement to the singular shall
include the plural where applicable, and all references to gender shall include
both genders and the neuter.

 

(iii) Including as Example. Use of the term “including” or “include” in this
Agreement shall be interpreted to mean “including, without limitation,” or
“include, but not limited to,” and shall be exemplary rather than restrictive.

 

(iv) Sections & Subsections. Unless otherwise specified, references in this
Agreement to any section shall include all subsections and paragraphs in such
sections, and references in this Agreement to any subsection shall include all
paragraphs in such subsection.

 

(v) Days. All references to days in this Agreement mean calendar days, unless
otherwise specified.

 

(vi) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.

 49 

CONFIDENTIAL

 

(vii) English Language. All notices required or permitted to be given hereunder,
and all written, electronic, oral or other communications between the Parties
regarding this Agreement shall be in the English language.

 

L.                 Drafting. Each Party agrees that it participated equally with
the other in the drafting of this Agreement, using counsel of its choice. This
Agreement shall be interpreted without regard to any principle of construction
regarding the drafting, authorship or revision thereof.

 

M.               Further Assurances. After the Effective Date, each of the
Parties shall execute and deliver such additional documents, certificates, and
instruments and perform such additional acts, as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent and all of the
provisions of this Agreement and to consummate all of the transactions
contemplated by this Agreement.

 

N.                License Registrations. Company may, at its expense, register
the exclusive licenses granted under this Agreement in any country of, or
community or association of countries in, the Territory. AMYRIS shall reasonably
cooperate in such registration at Company’s expense. Upon request by Company,
AMYRIS agrees promptly to execute any "short form" licenses developed in a form
reasonably acceptable to both Company and AMYRIS and reasonably submitted to it
by Company from time to time in order to effect the foregoing registration in
such country. No such "short form" license shall be deemed to amend or be used
to interpret this Agreement. If there is any conflict between such a license or
other recordation document and this Agreement, this Agreement shall control.

 

O.                Counterparts. This Agreement and any amendments hereto may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each Party and delivered to the other Party, it being understood
that both Parties need not sign the same counterpart. Any such counterpart, to
the extent delivered by electronic delivery, shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person. Neither Party shall raise the use of electronic delivery to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of electronic delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.

 

P.                  Affiliates. Each Party hereto shall be responsible for
ensuring that its Affiliates (whether existing as of the Effective Date or
thereafter during the Term of this Agreement) comply with the terms of this
Agreement.

 

[Signatures on following page]

 

 

 

 

 



 50 

CONFIDENTIAL

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 



AMYRIS, Inc.   Company               By:  /s/ Nicholas Khadder   By:      Name:
Nicholas Khadder   Name:     Title: General Counsel & Corp Secretary Title:    
                  By:            Name:            Title:                       
By:             Name:           Title:     



 

 

 

The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to Company in
Section 2.A and Section 7.E.2 of this Agreement.

 



AMYRIS Fuels LLC                     By:  /s/ Thomas Krivas         Name: Thomas
Krivas         Title:  Assistant Secretary                     AB Technologies
LLC                     By:  /s/ Nicholas Khadder         Name: Nicholas Khadder
        Title: President                     AMYRIS Brasil Ltda.                
    By:      By:      Name:     Name:     Title:     Title:    



 

 

 

 51 

CONFIDENTIAL



THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 



AMYRIS, Inc.   Company               By:      By:  /s/ Jean-Marc Otero Del Val  
Name:     Name: jean-marc otero del val   Title:     Title: Managing Director  
                  By:   /s/ Philippe Marchand         Name:  Philippe Marchand  
      Title:  Managing Director                     By: /s/ Remi Bourgeois      
  Name:  Remi Bourgeois         Title:  Managing Director  



 

 

The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to Company in
Section 2.A and Section 7.E.2 of this Agreement.

 

 

AMYRIS Fuels LLC                     By:            Name:           Title:      
                AB Technologies LLC                     By:            Name:    
      Title:                       AMYRIS Brasil Ltda.                     By: 
    By:      Name:     Name:     Title:     Title:    



 

 

 52 

CONFIDENTIAL



THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

AMYRIS, Inc.   Company               By:      By:      Name:     Name:    
Title:   Title:                       By:            Name:            Title:   
                    By:             Name:           Title:     



 



 

The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to Company in
Section 2.A and Section 7.E.2 of this Agreement.

 

 

AMYRIS Fuels LLC                     By:            Name:           Title:      
                AB Technologies LLC                     By:            Name:    
      Title:                       AMYRIS Brasil Ltda.                     By: 
/s/ Eduardo Loosli Silveira   By:  /s/ Giani Ming Valent   Name: Amyris Brasil
Ltda   Name: Amyris Brasil Ltda   Title: Eduardo Loosli Silverira   Title:

Giani Ming Valent



    Vice Presidente Amyris Brasil     Vice Presidente Amyris Brasil  



 

 

 53 

CONFIDENTIAL



Exhibit A

 

Commercial Technology Transfer Package

 

 

A commercial technology transfer package should include the following:

 



1. Strain information:   a. Back-ground strain design information such as strain
information, genetic background, sequence information, genetic modifications
information.  e.g.,      I.  Strain ancestor and lineage of the applicable
strain including each of the rational or directed strain engineering changes,
what type of changes – deletion, insertion, ploidy changes, description of the
changes, locus at which the changes were engineered and what were the resulting
genii of the modified strain at each step.           b. Strain storage and
propagation      I.  SOP for the overall strain storage including detailed media
recipes for preserving strain      II. SOP for strain revival including steps
all the way from seed vial to inoculums tanks for the propagation media for
revival of the strain            c. Feed-stock information – ingredient
information, sourcing, specificities, testing     I.    Feed-stock sources and
details of handling the feedstock                  2. Details of a fermentation
run at all scales (including from inoculum to shake-flask to 300L to 1m3, 40 m3
and 200 m3 production reactors):   a. SOP’s for media, sterilization, fill and
draw    b. Sampling intervals, sampling protocols   c. Performance and specific
testing at each step, protocols for tests at each stage    d. Historical data of
runs at  all scales (including 1m3, 40 m3 and 200 m3) to register and monitor
variability                  3. Process design (including Brotas data):   a.
Detailed manufacturing process, process narrative, operating conditions    b.
PFD’s design basis, heat/material balance, with identified streams   c.
Equipment list and material of construction – vessel specifications, identify an
special modifications, performance required, design and fabrication codes,
vendor and model numbers   d. Utility flow and diagrams – all major inputs,
outputs, stream compositions, flow rates   e. Waste-water specification   f.
Routine maintenance, testing, replacements 

 

 A-1 

CONFIDENTIAL



        4. Process book including process control and details of the operation:
  a. Aseptic design and operation,  sterilization and cleaning (SIP/CIP)
procedures and schedules    b. batch and fed-batch operational details,    c.
feeding algorithm details,    d. process control and monitoring strategies   e.
historic data of all prior runs with the strains – access to database of prior
runs



 



 

And any other information that is necessary for being able to operate the strain
in commercial settings.

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-2 

CONFIDENTIAL

 

Exhibit B

 

Initial Package

 

Current process book for the current strain Amyris is using for the commercial
production of farnesene and the following with respect to the all of the
designated Intermediate Strains:

 







1. Strain information:         a. Back-ground strain design information such as
strain information, genetic background, sequence information, genetic
modifications information.  e.g.,      I. Strain ancestor and lineage of the
current strain including each of the rational or directed strain engineering
changes, what type of changes – deletion, insertion, ploidy changes, description
of the changes, locus at which the changes were engineered and what were the
resulting genii of the modified strain at each step.               b. Strain
storage and propagation        i. SOP for the overall strain storage including
detailed media recipes for preserving strain        ii. SOP for strain revival
including steps all the way from seed vial to inoculums tanks for the
propagation media for revival of the strain               c. Feed-stock
information – ingredient information, sourcing, specificities, testing        
I. Feed-stock sources and details of handling the feedstock          II. Testing
results for content of sugar or other impacting ingredients         III.
Seasonal variation information or data          IV. Protocols for any adjustment
made to feedstock             2. Current best details of a fermentation run at
all scales (including from inoculum to shake-flask to 300L to 1m3, 40 m3 and 200
m3 production reactors - if not at the largest scale then information on best
scale at which this strain is current been running):   a. SOP’s for media,
sterilization, fill and draw    b. Sampling intervals, sampling protocols   c.
Performance and specific testing at each step, protocols for tests at each
stage    d. Historical data of runs at all scales (including 1m3, 40 m3 and 200
m3) to register and monitor variability             3. Current best process
design (including Brotas data):   a. Detailed manufacturing process, process
narrative, operating conditions    b. PFD’s design basis, heat/material balance,
with identified streams   c. Equipment list and material of construction –
vessel specifications, identify an special modifications, performance required,
design and fabrication codes, vendor and model numbers   d. Utility flow and
diagrams – all major inputs, outputs, stream compositions, flow rates   e.
Waste-water specification     f. Routine maintenance, testing, replacements 

 

 B-1 

CONFIDENTIAL



4. Current best process book including process control and details of the
operation:   a. Aseptic design and operation, design constraints,  sterilization
and cleaning (SIP/CIP) procedures and schedules    b. batch and fed-batch
operational details,    c. feeding algorithm details,    d. process control and
monitoring strategies   e. Performance data of recent runs 



 

Any other information that is necessary for being able to operate the strain in
commercial settings.

 

 

 

 

 

 

 

 



 B-2 

CONFIDENTIAL

 

Exhibit C

 

Section 6.1 of Collaboration Agreement

 



Subject to Section 11 of the Second Amendment, Section 6.1 is as follows as of
the Effective Date:

 

6.1      Ownership.

 

(a) Background IP. Subject to the license grants set forth in this Agreement,
(i) TOTAL shall retain all of its right, title and interest in and to the TOTAL
Background IP, and (ii) AMYRIS shall retain all of its right, title and interest
in and to the AMYRIS Background IP. Notwithstanding any other provision of this
Agreement, TOTAL Background IP shall not be deemed to be introduced as TOTAL
Included IP in any aspect of R&D Activities, Improvement Scope Activities, or
Commercialization activities without an express election by TOTAL and by
following the process set forth in Section 6.1(c)(i) below.

 

(b) Non-Collaboration IP. Subject to the license grants set forth in this
Agreement with respect to Included IP, (i) TOTAL shall retain all of its right,
title and interest in and to the TOTAL Non-Collaboration IP, and (ii) AMYRIS
shall retain all of its right, title and interest in and to the AMYRIS
Non-Collaboration IP. Notwithstanding any other provision of this Agreement,
TOTAL Non-Collaboration IP shall not be deemed to be introduced as TOTAL
Included IP in any aspect of R&D Activities, Improvement Scope Activities, or
commercialization activities without an express election by TOTAL and by
following the process set forth in Section 6.1(c)(i) below. Notwithstanding any
other provision of this Agreement, AMYRIS Non-Collaboration IP shall not be
deemed to be introduced as AMYRIS Included IP in any aspect of R&D Activities,
Improvement Scope Activities, or commercialization activities without an express
election by AMYRIS and by following the process set forth in Section 6.1(c)(i)
below, other than AMYRIS Non-Collaboration IP which is automatically deemed to
be AMYRIS Included IP as set forth in Section 6.1(c)(ii).

 

(c)     Included IP.

 

(i)     From time to time during the Term of this Agreement, a Party may choose,
in its sole discretion, to introduce its Non-Collaboration IP and/or its
Background IP into the R&D Collaboration to facilitate the performance of the
R&D Activities, the activities of a JV Company related to a Product or under the
Improvement Scope Activities. In each such case, such Party shall provide
advance written notice to the Joint Steering Committee identifying the nature of
such Non-Collaboration IP and/or such Background IP and a proposal for how such
Non-Collaboration IP and/or Background IP, as applicable, may be used in the R&D
Collaboration, the activities of a JV Company related to a JV Jet Product or the
Improvement Scope Activities. If the Joint Steering Committee agrees to accept
the terms under which the Non-Collaboration IP and/or Background IP, as
applicable, may be used in the R&D Collaboration or the activities of a JV
Company related to a JV Jet Product or the Improvement Scope Activities, such
Non-Collaboration IP and/or

 C-1 

CONFIDENTIAL

 

Background IP, as applicable, shall become Included IP. In any event, each Party
agrees not to assert infringement of any intellectual property it Controls by
the other Party or any of its Affiliates for asserting its rights, or performing
its obligations, under the Agreement or the documents establishing the JV
Company.

 

(ii)     Notwithstanding the following, any AMYRIS Background IP and AMYRIS
Non-Collaboration IP, in each case, encompassing general means of practicing
synthetic biology, including without limitation, methods and means to construct
and test a Strain (including without limitation all related software, workflow,
apparatus or arrangement of apparatuses, knowledge database systems, processes,
systems and technology for the design, selection, engineering and development of
Strains) shall be deemed AMYRIS Included IP without further action on the part
of AMYRIS or the Joint Steering Committee, and such AMYRIS Included IP may be
utilized by the Parties for the performance of the R&D Activities, the
activities of a JV Company related to a Product or the Improvement Scope
Activities, according to the terms of the Agreement. However, TOTAL may veto the
inclusion of selected AMYRIS Non-Collaboration IP that would otherwise
constitute Included IP, but such veto must be exercised in connection with the
voting of its representatives on the Joint Steering Committee.

 

(iii)     From time to time during the Term of this Agreement, Inventions
Controlled by a Third Party may be used in the performance of the R&D
Activities, the activities of a JV Company related to a Product and the
Improvement Scope Activities. Terms and provisions relating to such Third Party
Inventions shall be agreed on in writing by the Parties on a case by case basis.

 

(d)      Collaboration IP.

 

(i)     AMYRIS-Owned Collaboration IP. As between the Parties, subject to the
license grants set forth in this Agreement, AMYRIS shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to the
AMYRIS Tools IP and MEV Pathway IP conceived and reduced to practice in the
performance the R&D Activities and/or the performance of activities on behalf of
the JV Company related to a Product or the means of making the Product (“AMYRIS
Owned Collaboration IP”). TOTAL hereby assigns to AMYRIS, without further
consideration, all right, title and interest that TOTAL may have from time to
time (other than by virtue of the license grants in this Article 6) in any
AMYRIS Tools IP and MEV Pathway IP and shall, at AMYRIS’ reasonable expense,
execute all documents and take all actions reasonably requested by AMYRIS from
time to time to perfect AMYRIS’ title to and ownership thereof.

 

(ii)     Jointly-Owned Collaboration IP. As between the Parties, subject to the
license grants set forth in this Agreement, AMYRIS and TOTAL shall have joint
ownership of all right, title and interest on a worldwide basis in and to the
New Tools IP and Main IP conceived and reduced to practice in the performance of
the R&D Activities and/or the performance of activities on behalf of the JV
Company related to a Product or the means of making the Product, other than
TOTAL Owned Collaboration IP (“Jointly Owned Collaboration IP”). Each Party
shall have the right to use and exploit all Jointly-Owned Collaboration IP
without duty to account to the other joint owner and without obligation to

 

 C-2 

CONFIDENTIAL



obtain consent of the other joint owner, except as may otherwise be provided in
the Agreement or in the documents establishing the JV Company. Notwithstanding
the foregoing, a license under each Party’s respective Background IP and
Non-Collaboration IP, if required for the other Party’s use and exploitation of
Jointly-Owned Collaboration IP, is not granted herein unless otherwise expressly
provided in this Article 6. Each Party shall have an undivided one half
ownership interest in such Jointly-Owned Collaboration IP and each Party hereby
assigns to the other Party, without further consideration, such right, title and
interest that it may have from time to time (other than by virtue of the license
grants in this Article 6) in any and all Jointly-Owned Collaboration IP as
required to effect such co-ownership.

 

(iii)     TOTAL-Owned Collaboration IP. As between the Parties, subject to the
license grants set forth in this Agreement, TOTAL shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to Main
IP and New Tools IP conceived and reduced to practice in the performance of R&D
Activities under a New Technology Project conducted under the TOTAL R&D Option
(the "TOTAL-Owned Collaboration IP"). AMYRIS hereby assigns to TOTAL, without
further consideration, all right, title and interest that AMYRIS may have from
time to time (other than by virtue of the license grants in this Article 6) in
any such IP and shall, at TOTAL’s reasonable expense, execute all documents and
take all actions reasonably requested by TOTAL from time to time to perfect
TOTAL’s title to and ownership thereof.

 

(iv)     Each Party shall have the right, on reasonable notice, to inspect and
review the specific records maintained by the other Party reflecting the
Collaboration IP made by such other Party, solely to the extent reasonably
needed by the reviewing Party for exercising its rights or performing its
obligations under this Agreement.

 

(e)     Improvement Scope IP. Improvement Scope IP will be (a) jointly owned by
TOTAL and AMYRIS, if the Improvement Right of First Refusal has been accepted by
the corresponding Party (in a manner analogous to the Jointly-Owned
Collaboration IP as described in Section 6.1.(d)(ii)) (the "Jointly Owned
Improvement Scope IP"), or (b) owned solely by the Improving Party (TOTAL , for
the “TOTAL Owned Improvement Scope IP” or AMYRIS for the “AMYRIS Owned
Improvement Scope IP”) if the Improvement Right of First Refusal has been
rejected by the other Party.

 

 



 C-3 

CONFIDENTIAL

 

Exhibit D

 

List of the Member States of the European Union

 

The following States are members of the European Union as of the Effective Date:



1.Austria

2.Belgium

3.Bulgaria

4.Croatia

5.Cyprus

6.Czech Republic

7.Denmark

8.Estonia

9.Finland

10.France

11.Germany

12.Greece

13.Hungary

14.Ireland

15.Italy

16.Latvia

17.Lithuania

18.Luxembourg

19.Malta

20.Netherlands

21.Poland

22.Portugal

23.Romania

24.Slovakia

25.Slovenia

26.Spain

27.Sweden

28.United Kingdom

 



 

 D-1 

CONFIDENTIAL



Exhibit E

 

Known By-Products

 

 

 

1.Identified as of the Effective Date: The following compositions: (i) dead
yeast cells, (ii) ethanol, (iii) farnesol, (iv) farnesene dimer, (v)
triglyceride, (vi) hexahydrofarnesol, (vii) hydrogenated farnesene dimer, or
(viii) combination of items in (i) through (vii) with or without farnesene
and/or farnesane.

 

2.Identified after the Effective Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-1



 



 

 

